Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

dated as of

August 13, 2007

Among

GENWORTH FINANCIAL, INC.

as Borrower,

the Lenders Party Hereto

and

BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A.,

as Co-Administrative Agents

$1,000,000,000 REVOLVING CREDIT FACILITY

 

--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC and J.P. MORGAN SECURITIES INC.,

as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I DEFINITIONS    1

SECTION 1.01.

  Defined Terms    1

SECTION 1.02.

  Classification of Loans and Borrowings    11

SECTION 1.03.

  Terms Generally    11

SECTION 1.04.

  Currency    11

SECTION 1.05.

  Accounting Terms; GAAP    11 ARTICLE II THE CREDITS    12

SECTION 2.01.

  Commitments    12

SECTION 2.02.

  Loans and Borrowings    12

SECTION 2.03.

  Requests for Borrowings    13

SECTION 2.04.

  Letters of Credit    14

SECTION 2.05.

  Currency Fluctuations, etc    19

SECTION 2.06.

  Funding of Borrowings    20

SECTION 2.07.

  Interest Elections    20

SECTION 2.08.

  Termination and Reduction of Commitments    21

SECTION 2.09.

  Repayment of Loans; Evidence of Debt    22

SECTION 2.10.

  Prepayment of Loans    22

SECTION 2.11.

  Fees    23

SECTION 2.12.

  Interest    24

SECTION 2.13.

  Alternate Rate of Interest    24

SECTION 2.14.

  Increased Costs    25

SECTION 2.15.

  Taxes    26

SECTION 2.16.

  Payments Generally    27

SECTION 2.17.

  Mitigation Obligations; Replacement of Lenders    28

SECTION 2.18.

  Break Funding Payments    28

SECTION 2.19.

  Illegality    29

SECTION 2.20.

  Extension of Maturity Date    29 ARTICLE III REPRESENTATIONS OF THE BORROWER
   31 ARTICLE IV CONDITIONS    32

SECTION 4.01.

  Effective Date    32

SECTION 4.02.

  Each Credit Event and Extension Date    33 ARTICLE V AFFIRMATIVE COVENANTS   
33

SECTION 5.01.

  Financial Statements and Other Information    33

SECTION 5.02.

  Use of Proceeds    34

SECTION 5.03.

  Books and Records; Inspection Rights    34

SECTION 5.04.

  Notices of Defaults    34

SECTION 5.05.

  Existence; Conduct of Business    35

SECTION 5.06.

  Compliance with Laws    35 ARTICLE VI NEGATIVE COVENANTS    35

SECTION 6.01.

  Financial Condition Covenant    35

SECTION 6.02.

  Liens    35

SECTION 6.03.

  Fundamental Changes    36

SECTION 6.04.

  Transactions with Affiliates    36

 

-i-



--------------------------------------------------------------------------------

ARTICLE VII EVENTS OF DEFAULT

   37

ARTICLE VIII THE AGENTS

   38

ARTICLE IX MISCELLANEOUS

   40

SECTION 9.01.

   Notices    40

SECTION 9.02.

   Waivers; Amendments    41

SECTION 9.03.

   Expenses; Indemnity    41

SECTION 9.04.

   Successors and Assigns    42

SECTION 9.05.

   Counterparts; Integration; Effectiveness    44

SECTION 9.06.

   Governing Law; Jurisdiction    44

SECTION 9.07.

   Judgment Currency    44

SECTION 9.08.

   Right of Setoff    45

SECTION 9.09.

   Headings    45

SECTION 9.10.

   Confidentiality    45

SECTION 9.11.

   Severability    46

SECTION 9.12.

   WAIVER OF JURY TRIAL    46

SECTION 9.13.

   USA PATRIOT Act    46

SCHEDULES:

Schedule 2.01 – Commitments

EXHIBITS:

Exhibit A – Form of Assignment and Acceptance

Exhibit B – Form of Opinion of Borrower’s In-House Counsel

Exhibit C – Form of Revolving Note

Exhibit D – Form of New Lender Supplement

Exhibit E – Form of Assumption Agreement

Exhibit F – Increased Facility Activation Notice

Exhibit G – Form of Compliance Certificate

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT (this “Agreement”), dated as of
August 13, 2007, among GENWORTH FINANCIAL, INC., a Delaware corporation, as
borrower (the “Borrower”), the several banks and other financial institutions
from time to time parties hereto (the “Lenders”), BANK OF AMERICA, N.A. (“Bank
of America”), and JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase Bank”), as
co-administrative agents (in such capacity, the “Co-Administrative Agents”) and
JPMORGAN CHASE BANK, N.A., as paying agent (in such capacity, the “Paying
Agent”).

WHEREAS, the Borrower is a party to the Five-Year Credit Agreement, dated as of
April 21, 2005 (as heretofore amended or otherwise modified, the “Existing
Five-Year Credit Agreement”), among the Borrower, the lenders parties thereto
(the “Existing Lenders”) and the Co-Administrative Agents and Paying Agent
parties thereto; and

WHEREAS, to amend and restate the Existing Five-Year Credit Agreement, the
Borrower is entering into this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree that, on the Effective Date (as
defined below), the Existing Five-Year Credit Agreement shall be amended and
restated in its entirety as follows (with the effect that the commitments under
the Existing Five-Year Credit Agreement of the Existing Lenders not entering
into this Agreement shall be terminated on the Effective Date and the
commitments thereunder of the Existing Lenders entering into this Agreement
shall from and after the Effective Date be only as provided herein, along with
the commitments hereunder of the new Lenders):

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Paying Agent.

“Affiliate” means, with respect to a specified Person, another Person that,
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Co-Administrative Agents and the Paying Agent.

“Applicable Facility Fee Percentage” means, for any day with respect to any
Commitment and subject to the provisions of the definition of “Applicable
Margin” following the table therein, the rate per annum set forth below under
the caption “Facility Fee Rate Spread” corresponding to the Level in effect from
time to time, as set forth in the following table:

 

Level  

Index Debt Ratings

(S&P or Moody’s)

 

Facility Fee

Rate Spread

  I   >AA-/Aa3   0.04 % II   A+ or A1   0.045 % III   A or A2   0.05 % IV   A-
or A3   0.06 % V   BBB+ or Baa1   0.08 % VI   <BBB or Baa2   0.10 %

 

1



--------------------------------------------------------------------------------

“Applicable Issuing Party” means, in the case of Fronted Letters of Credit, the
Issuing Lender and in the case of Non-Fronted Letters of Credit, the Issuing
Agent.

“Applicable Margin” means, for any day, with respect to any Eurocurrency Loan,
the applicable rate per annum set forth in the table below, under the caption
“Applicable Margin”, corresponding to the Level in effect from time to time, as
set forth in the following table:

 

Level  

Index Debt Ratings

(S&P or Moody’s)

  Applicable Margin   I   >AA-/Aa3   0.085 % II   A+ or A1   0.13 % III   A or
A2   0.15 % IV   A- or A3   0.19 % V   BBB+ or Baa1   0.27 % VI   <BBB or Baa2  
0.35 %

For purposes of the foregoing and the definitions of “Applicable Facility Fee
Percentage” and “Applicable Utilization Fee Percentage”, (i) if the ratings
established or deemed to have been established by S&P or Moody’s for the Index
Debt shall fall within different Levels, the Applicable Margin, Applicable
Facility Fee Percentage or Applicable Utilization Fee Percentage, as the case
may be, shall be based on the higher of the two ratings (i.e., the higher Level)
unless one of the two ratings is two or more Levels lower than the other, in
which case the Applicable Margin, Applicable Facility Fee Percentage or
Applicable Utilization Fee Percentage, as the case may be, shall be determined
by reference to the Level next below the higher of the two Levels (it being
understood that Level I is the highest Level and Level VI is the lowest Level);
and (ii) if the ratings established or deemed to have been established by
Moody’s and S&P for such debt shall be changed (other than as a result of a
change in the rating system of S&P or Moody’s), such change shall be effective
as of the date on which it is first announced by the applicable rating agency.
Each change in the Applicable Margin, Applicable Facility Fee Percentage or
Applicable Utilization Fee Percentage, as the case may be, shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of S&P or Moody’s shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Paying Agent shall negotiate in good faith to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Margin,
Applicable Facility Fee Percentage or Applicable Utilization Fee Percentage, as
the case may be, shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

2



--------------------------------------------------------------------------------

“Applicable Utilization Fee Percentage” means, for any day with respect to any
Loan or LC Exposure, 0.05% per annum.

“Asset Securitization” means a public or private transfer of installment
receivables, credit card receivables, lease receivables, mortgage loan
receivables, policyholder loan receivables, premiums, debt obligations or any
other type of secured or unsecured financial assets or rights to future payments
of any kind, or interests therein, which transfer is recorded as a sale
according to GAAP as of the date of such transfer.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Paying Agent, in the form of Exhibit A or
any other form approved by the Paying Agent.

“Assuming Lender” has the meaning given to it in Section 2.20(c).

“Assumption Agreement” has the meaning given to it in Section 2.20(c).

“Availability Period” means, with respect to the making of Loans and the
issuance of Letters of Credit, the period from and including the Effective Date
to but excluding the earlier of the Maturity Date and the date of termination of
the relevant Commitments.

“Australian Dollars” means the lawful currency of the Commonwealth of Australia.

“Bank of America” has the meaning given to it in the preamble hereto.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Borrower” has the meaning given to it in the preamble hereto.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, in the same currency and as to
which a single Interest Period is in effect.

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that the term “Business Day” shall also exclude (when
used in connection with a Eurocurrency Loan), any day on which banks are not
open for dealings in Dollar deposits in the London or Paris, as applicable, and
New York interbank markets.

“Canadian Dollars” the lawful currency of Canada.

 

3



--------------------------------------------------------------------------------

“Calculation Date” means (a) the last calendar day of each month (or, if such
day is not a Business Day, the next succeeding Business Day) and (b) at any time
when a Default or Event of Default shall have occurred and be continuing, any
other Business Day which the Paying Agent may determine in its sole discretion
to be a Calculation Date.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of shares representing more than 50% of the issued and outstanding shares of
common stock of the Borrower; or (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated.

“Co-Administrative Agents” has the meaning given to it in the preamble hereto.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and issue or purchase participations in Letters of Credit
hereunder, as such commitment may be (a) increased from time to time pursuant to
Section 2.02, (b) reduced from time to time pursuant to Section 2.08 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assumption Agreement, Assignment and
Acceptance or New Lender Supplement pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Conduit Lender” means any special purpose entity organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.14, 2.15, 2.18 or 9.03 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Consenting Lender” has the meaning given to it in Section 2.20(b).

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) (such loss being the “Consolidated Net Loss”) of the Borrower and its
consolidated Subsidiaries for such period, determined in accordance with GAAP.

“Consolidated Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ interest at such date,
excluding accumulated non-owner changes in stockholders’ interest.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

4



--------------------------------------------------------------------------------

“Credit Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans and its LC Exposure at such time.

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

“Dollar Equivalent” means, on any date of determination, with respect to any
amount in any Multicurrency, the equivalent in Dollars of such amount,
determined by the Paying Agent using the Exchange Rate with respect to such
Multicurrency then in effect.

“Dollars” or “$” refers to lawful currency of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Co-Administrative Agents and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.04, the Borrower, such approval not to be
unreasonably withheld (and any attempted assignment or transfer without such
consents shall be null and void); provided, however, that neither the Borrower
nor an Affiliate of the Borrower shall qualify as an Eligible Assignee.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Rate” means (a) with respect to any Eurocurrency Loan denominated
in Dollars, Canadian Dollars, Australian Dollars or euros, the rate per annum
determined on the basis of the rate for deposits in the relevant currency for a
period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Reuters Screen LIBOR 01 Page or, with respect to
Canadian Dollars only, Reuters Screen CDOR Page as of 11:00 a.m., London time,
two Business Days prior to the beginning of such Interest Period (in the event
that such rate does not appear on the applicable Reuters Screen (or otherwise on
such screen), the “Eurocurrency Base Rate” shall be determined by reference to
such other comparable publicly available service for displaying Eurocurrency
rates as may be selected by the Paying Agent or, in the absence of such
availability, by reference to the rate at which the Paying Agent is offered
currency deposits in the relevant currency at or about 11:00 a.m., London time,
two Business Days prior to the beginning of such Interest Period for the number
of days comprised therein) and (b) with respect to Eurocurrency Loans
denominated in Pounds Sterling, the rate per annum determined by the Paying
Agent to be the average of the rates quoted by the Reference Lenders at
approximately 11:00 a.m., London time, (or as soon thereafter as practicable) on
the day two Business Days prior to the first day of the Interest Period for such
Loans for the offering by the Reference Lenders to leading banks in the Paris
interbank market of deposits in Pounds Sterling having a term comparable to such
Interest Period and in an amount comparable to the principal amount of the
respective Eurocurrency Loans of the Reference Lenders to which such Interest
Period relates (if any Reference Lender is not participating in any Eurocurrency
Loans during the Interest Period therefor, the Eurocurrency Base Rate for such
Loans for such Interest Period shall be determined by reference to the amount of
the Loan which such Reference Lender would have made had it been participating
in such Loans). If any Reference Lender does not furnish a timely quotation, the
Paying Agent shall determine the relevant interest rate on the basis of the
quotation or quotations furnished by the remaining Reference Lender or Lenders
or, if none of such quotations is available on a timely basis, the provisions of
Section 6.02 shall apply.

 

5



--------------------------------------------------------------------------------

“euros” means the single currency of the European Union as constituted by the
Treaty on the European Union.

“Events of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means with respect to any Multicurrency on a particular date,
the rate at which such Multicurrency may be exchanged into Dollars in London on
a spot basis, as set forth on the display page of the Reuters System applicable
to such Multicurrency as reasonably determined by the Paying Agent. In the event
that such rate does not appear on any Reuters display page, the Exchange Rate
with respect to such Multicurrency shall be determined by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Paying Agent and the Borrower or, in the absence of such agreement,
such Exchange Rate shall instead be determined by reference to the Paying
Agent’s spot rate of exchange quoted to prime banks in London in the London
interbank market where its foreign currency exchange operations in respect of
such Multicurrency are then being conducted, at or about noon, local time, on
such date for the purchase of Dollars with such Multicurrency, for delivery on a
spot basis; provided, however, that if at the time of any such determination,
for any reason, no such spot rate is being quoted and no other methods for
determining the Exchange Rate can be determined as set forth above, the Paying
Agent may use any reasonable method it deems applicable to determine such rate,
and such determination shall be conclusive absent manifest error.

“Excluded Taxes” means, with respect to the Agents, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction described in clause (a) above,
and (c) in the case of any Lender, any withholding tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement or is attributable to such Lender’s failure or inability (except due
to a change in law or regulation after such Lender becomes a party hereto) to
comply with Section 2.15(e), except to the extent that such Lender’s assignor
(if any) was entitled, at the time of assignment, to receive additional amounts
from the Borrower with respect to such withholding tax pursuant to
Section 2.15(a).

“Existing Five-Year Credit Agreement” has the meaning given to it in the
recitals hereto.

“Existing Lenders” has the meaning given to it in the recitals hereto.

“Extension Date” has the meaning given to it in Section 2.20(a).

“Facility Fee” has the meaning given to it in Section 2.11(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Paying Agent from three Federal funds brokers of recognized
standing selected by it.

“Fronted Letter of Credit” means any Letter of Credit issued by an Issuing
Lender in reliance on the agreements of the other Lenders set forth in
Section 2.04(h).

 

6



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit F.

“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice, or on which a New Lender Supplement
becomes effective, as the case may be.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments and (c) all guarantees by such
Person of Indebtedness of others (it being understood and agreed, for the
avoidance of doubt, that (i) annuities, guaranteed investment contracts, funding
agreements and similar instruments and agreements and (ii) insurance products
created or entered into in the normal course of business shall not constitute
“Indebtedness”).

“Indemnified Taxes” means Taxes (other than Excluded Taxes) that are required by
applicable law to be withheld or deducted from a payment by, or on account of an
obligation of, the Borrower hereunder.

“Indemnitee” has the meaning given to it in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any Prime Loan, the last day
of each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available to all Lenders, nine or twelve months) thereafter,
as the Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

7



--------------------------------------------------------------------------------

“Issuing Agent” means Bank of America, JPMorgan Chase Bank and/or any respective
Affiliate thereof, in each case in its capacity as issuer of any Non-Fronted
Letter of Credit.

“Issuing Lender” means Bank of America, JPMorgan Chase Bank and/or any
respective Affiliate thereof, in each case in its capacity as issuer of any
Fronted Letter of Credit.

“JPMorgan Chase Bank” has the meaning given to it in the preamble hereto.

“LC Disbursement” means a payment made by an Applicable Issuing Party and/or any
Lender pursuant to a Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all amounts drawn but not yet paid under any Letters of Credit and all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

“Lead Arrangers” means Banc of America Securities LLC and J.P. Morgan Securities
Inc.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assumption Agreement, Assignment
and Acceptance or New Lender Supplement, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Acceptance; provided, that
unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and in any event includes, as of the Effective Date, the letters of credit
outstanding under the Existing Five-Year Credit Agreement.

“Letter of Credit Request” has the meaning assigned to it in Section 2.4(g)(i).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.

“Loan” has the meaning assigned to it in Section 2.01.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or the
rights or remedies of the Agents, the Applicable Issuing Parties or the Lenders
hereunder.

“Material Indebtedness” means any Indebtedness of the Borrower or any Material
Subsidiary in a principal amount of $100,000,000 or more outstanding under any
single agreement or instrument (other than Indebtedness under this Agreement).

“Material Operating Segment” means the following three operating segments of the
Borrower and its Subsidiaries: (i) Retirement and Protection, (ii) U.S. Mortgage
and (iii) International; provided, however, that if the pro forma segment net

 

8



--------------------------------------------------------------------------------

income of any of the preceding operating segments shall, for any fiscal year of
the Borrower, represent less than 10% of the Consolidated Net Income of the
Borrower and its Subsidiaries for such fiscal year, such operating segment shall
no longer constitute a “Material Operating Segment” hereunder for such fiscal
year.

“Material Subsidiary” means, at any time, any Subsidiary of the Borrower that
(i) has assets at such time comprising 10% or more of the consolidated assets of
the Borrower and its Subsidiaries, (ii) had net income in the then most recently
ended fiscal year of the Borrower comprising 10% or more of the consolidated
revenue of the Borrower and its Subsidiaries for such fiscal year or (iii) for
purposes of clauses (f), (g), (h) and (i) of Article VII only, has Indebtedness
in a principal amount of $100,000,000 or more outstanding under any single
agreement or instrument.

“Maturity Date” means the fifth anniversary of the Effective Date, subject (as
to any Lender) to any extension thereof pursuant to Section 2.20.

“Moody’s” means Moody’s Investors Service, Inc. or any successor.

“Multicurrency” means each of euros, Pounds Sterling, Canadian Dollars, and
Australian Dollars and, when used in reference to any Loan or Borrowing, refers
to the Multicurrency in which such Loan is or the Loans comprising such
Borrowing are denominated.

“New Lender” has the meaning given to it in Section 2.02(f)(ii).

“New Lender Supplement” has the meaning given to it in Section 2.02(f)(ii).

“Non-Consenting Lender” has the meaning given to it in Section 2.20(b).

“Non-Fronted Letter of Credit” shall mean any Letter of Credit other than a
Fronted Letter of Credit.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Outstanding Multicurrency Amount” has the meaning given to it in
Section 2.05(b).

“Participant” has the meaning given to it in Section 9.04(e).

“Paying Agent” has the meaning given to it in the preamble hereto.

“PDF”, when used in reference to notices via email attachment, means portable
document format or a similar electronic file format.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pounds Sterling” shall mean the lawful currency of the United Kingdom, provided
that, unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognized by the central bank of the United Kingdom
as the lawful currency of that country, then: (i) any reference herein to, and
any obligations arising hereunder in, the currency of the United Kingdom shall
be translated into, or paid in, the currency or currency unit of the United
Kingdom designated by the Paying Agent

 

9



--------------------------------------------------------------------------------

(after consultation with the Borrower); and (ii) any translation from one
currency or currency unit to another shall be at the official rate of exchange
recognized by the central bank for the conversion of that currency or currency
unit into the other, rounded up or down by the Paying Agent (acting reasonably);
provided further that, if a change in the currency of the United Kingdom occurs,
this Agreement will, to the extent the Paying Agent (acting reasonably and after
consultation with the Borrower) specifies to be necessary, be amended to comply
with any generally accepted conventions and market practice in the London
interbank market and otherwise to reflect the change in currency.

“Prime”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Prime Rate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Reference Lenders” shall mean Bank of America and JPMorgan Chase Bank.

“Register” has the meaning set forth in Section 9.04(c).

“Regulation U” means Regulation U of the Board as in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Restart Date” has the meaning assigned to it in Section 2.05(a).

“S&P” means Standard & Poor’s Rating Services or any successor.

“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Material Subsidiary shall sell or transfer any property, real or personal, used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease from the buyer or transferee property that it intends
to use for substantially the same purpose or purposes as the property sold or
transferred.

“SAP” means the accounting procedures and practices prescribed or permitted by
the applicable insurance regulatory authority or the National Association of
Insurance Commissioners and any successor thereto.

“Statutory Statement” means a statement of the condition and affairs of a
Material Subsidiary that is an insurance company, prepared in accordance with
SAP and filed with the applicable insurance regulatory authority.

“subsidiary” means, with respect to any Person, any corporation or other entity
of which the securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other person performing
similar functions are at the time directly or indirectly owned by such Person.

 

10



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof and
the issuance, renewal, or extension of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Prime Rate.

“Utilization Fee” has the meaning given to it in Section 2.11(d) hereof.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., “Eurocurrency
Loans”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurocurrency Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns,
(b) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof and (c) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement.

SECTION 1.04. Currency. Whenever any amount is to be determined hereunder (other
than any such amount which is plainly to be determined in any Multicurrency),
such amount shall be determined by the Paying Agent in Dollars by calculating
the Dollar Equivalent of any portion of such amount denominated in any
Multicurrency and adding such amount to any Dollar-denominated portion of such
amount.

SECTION 1.05. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Co-Administrative Agents that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Co-Administrative Agents notify the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

11



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make loans (each, a “Loan”) in euros, Pounds
Sterling, Dollars, Canadian Dollars, and Australian Dollars to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in the Dollar Equivalent of such Lender’s Credit Exposure
exceeding such Lender’s Commitment. Within the foregoing limit and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans, except that no borrowing or reborrowing may occur after the
Availability Period. The Loans shall in each case be Prime Loans (if denominated
in Dollars) or Eurocurrency Loans (if denominated in Dollars or in a single
Multicurrency), as the Borrower shall request.

(b) Not later than 11:00 a.m., New York City time, on the second Business Day
preceding the Borrowing Date with respect to each Multicurrency Borrowing (or,
in the case of a Borrowing in Dollars at a time when Multicurrency Loans shall
be outstanding, promptly on such Borrowing Date), the Paying Agent shall
determine the Exchange Rate with respect to the relevant Multicurrency as of
such date and give notice thereof to the Borrower and the Lenders. The Exchange
Rate so determined shall become effective on such Borrowing Date for the
purposes of determining the availability under the Commitments (it being
understood that such availability shall be calculated and determined by applying
such Exchange Rate to the aggregate principal amount of Multicurrency Loans
which are outstanding on such Borrowing Date).

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. Subject to Section 2.13, each Borrowing shall be
comprised entirely of Prime Loans (if denominated in Dollars) or Eurocurrency
Loans in Dollars or in a single Multicurrency as the Borrower may request in
accordance herewith.

(b) The failure of any Lender to make any Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided that, other
than any Commitment made by a Lender through a Conduit Lender as described in
the definition thereof, which Commitment shall be the joint obligation of such
Conduit Lender and its designating Lender, the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(c) Each Lender at its option may make any Eurocurrency Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(d) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing or the Dollar Equivalent thereof shall be in an aggregate amount
that is an integral multiple of $5,000,000 and not less than $25,000,000. At the
time that each Prime Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $10,000,000;
provided that a Prime Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of twelve Eurocurrency Borrowings outstanding.

 

12



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurocurrency
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

(f)(i) The Borrower and any one or more Lenders (including New Lenders) may,
with the consent of the Paying Agent (such consent not to be unreasonably
withheld), at any time and from time to time after the Effective Date, agree
that such Lenders shall obtain their Commitments in accordance with
Section 2.02(f)(ii) or increase the amount of their Commitments by executing and
delivering to the Paying Agent an Increased Facility Activation Notice
specifying (A) the amount of such increase and (B) the applicable Increased
Facility Closing Date. Notwithstanding the foregoing, without the consent of the
Required Lenders (such consent not to be unreasonably withheld), (x) the
aggregate amount of the Commitments may not be increased by an amount greater
than $500,000,000 in the aggregate and (y) each increase effected pursuant to
this paragraph shall be in a minimum amount of at least $5,000,000. No Lender
shall have any obligation to participate in any increase described in this
paragraph unless it agrees in writing to do so in its sole discretion. The
Paying Agent shall promptly give notice to all Lenders of any such increase.

(ii) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Paying Agent, elects to become a “Lender” under
this Agreement in connection with any transaction described in
Section 2.02(f)(i) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit D, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

(iii) On each Increased Facility Closing Date on which there are Loans
outstanding, the New Lenders and the Lenders that have increased their
Commitments shall make Loans with Interest Periods corresponding to the
remaining Interest Periods of the outstanding Loans (without regard to the
requirements in the definition of “Interest Period” in Section 1.01), the
proceeds of which will be used to prepay the Loans of other Lenders, so that,
after giving effect thereto, the resulting Loans outstanding subject to each
Interest Period are allocated ratably among the Lenders in accordance with
Section 2.03 based on their respective Commitments after giving effect to the
increase in the aggregate Commitments effective on such Increased Facility
Closing Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Paying Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of a
Prime Borrowing, not later than 10:00 a.m., New York City time, on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or email
with PDF attachment to the Paying Agent of a written Borrowing Request in a form
approved by the Paying Agent and signed by the Borrower. Each such telephonic
and written Borrowing Request shall specify the following information:

(i) the currency and aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Prime Borrowing (if denominated in
Dollars) or a Eurocurrency Borrowing;

 

13



--------------------------------------------------------------------------------

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Prime Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Paying Agent shall advise each Lender of the details thereof and of the amount
of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request an Issuing Agent to, on behalf of the Lenders, issue, amend, renew
or extend Letters of Credit for its own account, or for the account of the
Borrower and any Subsidiary of the Borrower (together, as co-applicants), in a
form reasonably acceptable to such Issuing Agent, at any time and from time to
time during the Availability Period and, subject to the terms and conditions set
forth herein, such Issuing Agent agrees to issue, amend, renew or extend such
Letters of Credit on behalf of the Lenders at any time and from time to time
during the Availability Period. Letters of Credit shall be denominated, at the
Borrower’s request, in Dollars or any Multicurrency. At the Borrower’s request,
and notwithstanding any provisions in the first sentence of this Section 2.04(a)
to the contrary, any Letter of Credit required to be issued pursuant to this
Section 2.04(a) shall be issued by an Issuing Lender as a Fronted Letter of
Credit in accordance with Section 2.04(d). In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower or the Borrower and any Subsidiary of the Borrower to, or entered into
by the Borrower or the Borrower and any Subsidiary of the Borrower with, an
Applicable Issuing Party relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Issuance. Notwithstanding anything to the contrary contained in this
Section 2.04 or elsewhere in this Agreement, (i) a Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (x) the Dollar Equivalent of the LC Exposure shall not
exceed $300,000,000 and (y) the Dollar Equivalent of the sum of the total Credit
Exposures shall not exceed the total Commitments; (ii) each Letter of Credit
shall have an expiry date occurring not later than the earlier of (x) one year
after such Letter of Credit’s date of issuance and (y) one year after the
Maturity Date; provided that each such Letter of Credit may by its terms
automatically renew annually for one additional year unless such Applicable
Issuing Party (as directed by the Required Lenders) notifies the beneficiary
thereof, in accordance with the terms of such Letter of Credit, that such Letter
of Credit will not be renewed; (iii) each Letter of Credit shall be denominated
in Dollars or in a single Multicurrency; and (iv) the Applicable Issuing Party
will not issue any Letter of Credit after such Applicable Issuing Party has
received written notice from the Borrower, the Required Lenders, or the Paying
Agent, stating that a Default or an Event of Default exists until such time as
such Applicable Issuing Party shall have received a written notice of rescission
of such notice from the party or parties originally delivering the same.

(c) Non-Fronted Letters of Credit. Each Non-Fronted Letter of Credit will be
issued by an Issuing Agent on behalf of the Lenders and each Lender will share
in each Non-Fronted Letter of Credit pro rata in accordance with its Applicable
Percentage.

 

14



--------------------------------------------------------------------------------

The obligations of each Lender under and in respect of each Non-Fronted Letter
of Credit are several, and the failure by any Lender to perform its obligations
under any Non-Fronted Letter of Credit shall not affect the obligations of the
Borrower toward any other party hereto nor shall any other Lender or the Issuing
Agent be liable for the failure by such Lender to perform its obligations under
any Non-Fronted Letter of Credit.

(d) Fronted Letters of Credit. Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 2.04(h), agrees to issue Fronted Letters of Credit requested by the
Borrower to the extent contemplated by Section 2.04(a).

(e) Issuance Procedure. Subject to and on the terms and conditions set forth
herein, each Applicable Issuing Party is hereby authorized by the Borrower and
the Lenders to arrange for the issuance of any Letter of Credit pursuant to
Section 2.04(a) and the amendment of any Letter of Credit permitted hereunder
by:

(i) completing the commencement date and the expiry date of such Letter of
Credit;

(ii) in the case of an amendment increasing or reducing the amount thereof,
amending such Letter of Credit in such manner as such Applicable Issuing Party
and the respective beneficiary may agree; and

(iii) (A) in the case of a Non-Fronted Letter of Credit, (1) completing such
Non-Fronted Letter of Credit with the share of each Lender as allocated pursuant
to the terms hereof, and (2) executing such Non-Fronted Letter of Credit on
behalf of each Lender and, following such execution, delivering such Non-Fronted
Letter of Credit to the beneficiary of such Non-Fronted Letter of Credit; or
(B) in the case of Fronted Letters of Credit, (1) completing such Fronted Letter
of Credit pursuant to the terms hereof, (2) issuing and executing such Fronted
Letter of Credit and, following such execution, delivering such Fronted Letter
of Credit to the beneficiary of such Fronted Letter of Credit and (3) promptly
furnishing to the Paying Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of such Fronted Letter of Credit (including the
amount and currency thereof).

(f) Execution of Non-Fronted Letters of Credit. Each Non-Fronted Letter of
Credit shall be executed and delivered by the relevant Issuing Agent in the name
and on behalf of, and as attorney-in-fact for, each Lender party to such
Non-Fronted Letter of Credit, and such Issuing Agent shall act under each
Non-Fronted Letter of Credit, and each Non-Fronted Letter of Credit shall
expressly provide that such Issuing Agent shall act, as the agent of each Lender
to (a) receive drafts, other demands for payment and other documents presented
by the beneficiary under such Non-Fronted Letter of Credit, (b) determine
whether such drafts, demands and documents are in compliance with the terms and
conditions of such Non-Fronted Letter of Credit and (c) notify each Lender and
the Borrower that a valid drawing has been made and the date that the related
reimbursement is to be made; provided that such Issuing Agent shall have no
obligation or liability for any reimbursement under such Non-Fronted Letter of
Credit, and each Non-Fronted Letter of Credit shall expressly so provide. Each
Lender hereby irrevocably appoints and designates each Issuing Agent its
attorney-in-fact, acting through any duly authorized officer of such Issuing
Agent, to execute and deliver in the name and on behalf of such Lender each
Non-Fronted Letter of Credit to be issued on behalf of such Lender hereunder.
Promptly upon the request of an Issuing Agent, each Lender will furnish to such
Issuing Agent such powers of attorney or other evidence as any beneficiary of
any Non-Fronted Letter of Credit may reasonably request in order to demonstrate
that such Issuing Agent has the power to act as attorney-in-fact for such Lender
to execute and deliver such Non-Fronted Letter of Credit.

 

15



--------------------------------------------------------------------------------

(g) Letter of Credit Request.

(i) Whenever the Borrower desires that a Letter of Credit be issued, the
Borrower shall give the Paying Agent and the Applicable Issuing Party (with a
copy to each Lender) written notice thereof (including by way of facsimile
transmission, immediately confirmed in writing by submission of the original of
such request by overnight delivery to the Applicable Issuing Party) prior to
(i) in the case of Letters of Credit not issued in the United Kingdom, 11:00
A.M. (New York time), and (ii) in the case of Letters of Credit issued in the
United Kingdom, 11:00 A.M. (London time), at least five Business Days (or such
shorter period as may be acceptable to such Applicable Issuing Party) prior to
the proposed date of issuance (which shall be a Business Day), which written
notice shall be in a form reasonably satisfactory to the Applicable Issuing
Party (each, a “Letter of Credit Request”). Each Letter of Credit Request shall
include any other documents that such Applicable Issuing Party customarily
requires in connection therewith. As soon as practicable after receiving a
Letter of Credit Request from the Borrower, the Paying Agent or any Applicable
Issuing Party which requests to have such Letter of Credit issued for the
account of the Borrower and a Subsidiary of the Borrower, and in any event at
least 5 Business Days prior to the issuance of such Letter of Credit pursuant to
this Section 2.04, for a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or a political subdivision thereof,
any Lender that may not legally lend to, establish credit for the account of
and/or do any business whatsoever with such Subsidiary directly or through an
Affiliate of such Lender (a “Protesting Lender”) shall so notify the Borrower,
the Paying Agent and/or such Applicable Issuing Party, as the case may be, in
writing. With respect to each Protesting Lender, the Borrower shall, effective
on or before the date that such Letter of Credit shall be issued, either
(A) notify the Paying Agent and the Applicable Issuing Party, as the case may
be, and such Protesting Lender that the Commitments of such Protesting Lender
shall be terminated; provided that such Protesting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and/or
Letter of Credit reimbursement obligations, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from an assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), or (B) cancel its request to issue
such Letter of Credit to such Subsidiary hereunder.

(ii) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that such Letter of Credit may be
issued in accordance with, and it will not violate the requirements of, Sections
2.04(a) and (b).

(iii) Upon its issuance of, or amendment to, any Letter of Credit, the relevant
Applicable Issuing Party shall promptly notify the Borrower, the Paying Agent
and the Lenders of such issuance or amendment, which notice shall include a
summary description of the Letter of Credit actually issued and any amendments
thereto. Each Applicable Issuing Party shall also give prompt notice to the
Paying Agent (which shall promptly notify the Lenders) of the termination or
expiry of any Fronted Letter of Credit issued by it.

(h) Fronted Letter of Credit Participations. By the issuance of a Fronted Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of an Issuing Lender or the Lenders,
such Issuing Lender hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Lender, a participation in such Fronted Letter of
Credit equal to such Lender’s Applicable Percentage of the amount available to
be drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Paying Agent, for the account of such Issuing Lender, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Lender and
not reimbursed by the Borrower on the date due as provided in paragraph (i) of
this Section, or of any reimbursement

 

16



--------------------------------------------------------------------------------

payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Fronted Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or Event of Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(i) Reimbursement. If an Applicable Issuing Party or any Lender shall make any
LC Disbursement in respect of a Letter of Credit, the Borrower shall reimburse
such LC Disbursement by paying to the Paying Agent an amount equal to such LC
Disbursement not later than 4:00 p.m., New York City time, on the Business Day
immediately following the day that such Applicable Issuing Party and/or Lender
gives notice to the Borrower of such LC Disbursement; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.07 that such payment be financed with a
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be due on the date of, and be discharged
and replaced by, the Borrowing. If the Borrower fails to make such payment when
due, the Paying Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Paying Agent its Applicable Percentage of
the payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Paying Agent shall promptly pay to the Applicable Issuing Party the amounts so
received by it from the Lenders. Promptly following receipt by the Paying Agent
of any payment from the Borrower pursuant to this paragraph, the Paying Agent
shall distribute such payment to such Applicable Issuing Party and/or Lender, as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse an Applicable Issuing Party for any LC Disbursement
(other than the funding of Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(j) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (j) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or this Agreement;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Applicable
Issuing Party, the Paying Agent or any Lender or any other Person, whether in
connection with this Agreement or any other related or unrelated agreement or
transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

 

17



--------------------------------------------------------------------------------

(v) payment by any Applicable Issuing Party under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

(vi) any other act or omission to act or delay of any kind of any Applicable
Issuing Party, the Lenders, the Paying Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

Neither the Paying Agent, the Lenders nor any Applicable Issuing Party, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder, including any of the
circumstances specified in clauses (i) through (vi) above, as well as any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of an Applicable Issuing Party; provided that the foregoing shall
not be construed to excuse any Applicable Issuing Party from liability to the
Borrower and the Lenders to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and the Lenders to the extent permitted by applicable law) suffered by
the Borrower or the Lenders that are caused by such Applicable Issuing Party’s
failure to exercise the agreed standard of care (as set forth below) in
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that an
Applicable Issuing Party shall have exercised the agreed standard of care in the
absence of gross negligence or willful misconduct on the part of such Applicable
Issuing Party. Without limiting the generality of the foregoing, it is
understood that an Applicable Issuing Party may accept documents that appear on
their face to be in substantial compliance with the terms of a Letter of Credit,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; provided that such Applicable Issuing Party shall have the
right, in its sole discretion, to decline to accept such documents and to make
such payment if such documents are not in strict compliance with the terms of
such Letter of Credit.

(k) Disbursement Procedures. Each Applicable Issuing Party shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Applicable Issuing Party shall
promptly notify the Paying Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Applicable Issuing Party
has made or will make (or in the case of a Non-Fronted Letter of Credit, notify
the Lenders to make) an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Applicable Issuing Party and the Lenders with
respect to any such LC Disbursement.

(l) Interim Interest. If an Applicable Issuing Party shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Prime Loans. Interest
accrued pursuant to this paragraph shall be for the account of the Applicable
Issuing Party, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (i) of this Section to reimburse the Applicable
Issuing Party shall be for the account of such Lender to the extent of such
payment.

 

18



--------------------------------------------------------------------------------

(m) Replacement of an Applicable Issuing Party. Any Applicable Issuing Party may
be replaced at any time by written agreement among the Borrower, the replaced
Applicable Issuing Party and the successor Applicable Issuing Party, with the
consent of the Paying Agent (such consent not to be unreasonably withheld or
delayed). The Paying Agent shall notify the Lenders of any such replacement of
an Applicable Issuing Party. From and after the effective date of any such
replacement, (i) the successor Applicable Issuing Party shall have all the
rights and obligations of such replaced Applicable Issuing Party under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” or “Issuing Agent”, shall be
deemed to refer to such successor or to any previous Issuing Lender or Issuing
Agent, or to such successor and all previous Issuing Lenders or Issuing Agents,
as the context shall require. After the replacement of an Applicable Issuing
Party hereunder, the replaced Applicable Issuing Party shall remain a party
hereto and shall continue to have all the rights and obligations as applicable
to such Applicable Issuing Party under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

(n) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Co-Administrative Agents or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph or (ii) any Letter of Credit has an expiry date occurring
after the Maturity Date, then on the Maturity Date, the Borrower shall deposit
in an account with the Paying Agent, in the name of the Paying Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (g) or (h) of Article VII. Such deposit shall be
held by the Paying Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement and shall be invested by or on
behalf of the Paying Agent in a “money market fund” (or the private equivalent
thereof), or in investments permitted to be held by a “money market fund”, as
such term is used in Rule 2a-7 of the Securities and Exchange Commission under
the Investment Company Act of 1940, as amended. The Paying Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Paying Agent and at the Borrower’s risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Paying Agent to
reimburse the Applicable Issuing Party or the Lenders for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has occurred or
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within one Business Day after all
Events of Default have been cured or waived.

SECTION 2.05. Currency Fluctuations, etc.

(a) Not later than 1:00 p.m., New York City time, on each Calculation Date, the
Paying Agent shall (i) determine the Exchange Rate as of such Calculation Date
with respect to (x) each Multicurrency in which then outstanding Loans or
Letters of Credit are denominated and (ii) give notice thereof to the Lenders
and the Borrower. The Exchange Rates so determined shall become effective on the
first Business Day immediately following the relevant Calculation Date (a “Reset
Date”) and shall remain effective until the next succeeding Reset Date.

 

19



--------------------------------------------------------------------------------

(b) Not later than 5:00 p.m., New York City time, on each Reset Date, the Paying
Agent shall (i) determine the Dollar Equivalent of the aggregate principal
amount of the Loans and LC Exposure at such time outstanding in any
Multicurrency (after giving effect to any Loans in such Multicurrency to be made
or repaid on such date and any Letter of Credit in such Multicurrency to be
issued on such date) (the “Outstanding Multicurrency Amount”) and (ii) notify
the relevant Lenders and the Borrower of the results of such determination.

(c) If on any Reset Date, the sum of the Outstanding Multicurrency Amount plus
all other Credit Exposure exceeds 105% of the aggregate amount of the
Commitments, then the Borrower shall, within three Business Days after notice
thereof from the Payment Agent, prepay (in any Multicurrency or Dollars, as
selected by the Borrower) Loans in an aggregate amount such that, after giving
effect thereto, the total Credit Exposure shall be equal to or less than the
total Commitments (and in the event that, after such prepayment, the Outstanding
Multicurrency Amount is more than the total Commitments, the Borrower shall
provide cash cover for the difference by paying to the Paying Agent immediately
available funds in an amount equal to such difference, which funds shall be
retained by the Paying Agent in a collateral account as collateral security for
the LC Exposure). If any such prepayment of Loans occurs on a day which is not
the last day of the then current Interest Period with respect thereto, the
Borrower shall pay to the relevant Lenders such amounts, if any, as may be
required pursuant to Section 2.18.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Paying Agent most recently designated by it for such purpose by notice to
the Lenders. The Paying Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Paying Agent and designated by the Borrower in the
applicable Borrowing Request.

(b) Unless the Paying Agent shall have received notice from a Lender prior to
the proposed time of any Borrowing that such Lender will not make available to
the Paying Agent such Lender’s share of such Borrowing, the Paying Agent may
assume that such Lender has made such share available on such date in accordance
with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Paying Agent but the Paying Agent has made such amount available to the
Borrower, then the applicable Lender and the Borrower severally agree to pay to
the Paying Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Paying Agent, at
(i) in the case of such Lender, the Federal Funds Effective Rate or (ii) in the
case of the Borrower, a rate of interest of up to or equal to the rate
applicable to Prime Loans, as the Paying Agent shall determine in consultation
with the Borrower. If such Lender pays such amount to the Paying Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter during the Availability Period, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion

 

20



--------------------------------------------------------------------------------

shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Paying Agent of such election by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or email
with PDF attachment to the Paying Agent of a written Interest Election Request
in a form approved by the Paying Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Prime Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Paying Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Prime
Borrowing (if such Eurocurrency Borrowing is denominated in Dollars) or
continued with an Interest Period of one month’s duration (if such Eurocurrency
Borrowing is denominated in a Multicurrency).

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $10,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the total Credit Exposures would exceed the total Commitments.

 

21



--------------------------------------------------------------------------------

(c) The Borrower shall notify the Paying Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Paying Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or the closing of a capital markets
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Paying Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Paying Agent for the account of each
Lender the then unpaid principal amount of each Loan to the Borrower on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender to the Borrower, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c) The Paying Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Paying Agent hereunder for the
account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Paying Agent to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Loans to it in
accordance with the terms of this Agreement.

(e) Any Lender may reasonably request that Loans made by it to the Borrower be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns), substantially in the form of Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.10. Prepayment of Loans. (a) Subject to prior notice in accordance
with paragraph (b) of this Section, the Borrower may at its option, at any time,
without premium or penalty of any kind (other than any payments required under
Section 2.18), prepay, in whole or in part, any Borrowings.

(b) The Borrower shall notify the Paying Agent by telephone (confirmed by
telecopy or email with PDF attachment) of any prepayment hereunder (i) in the
case of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New
York City time, on the date three Business Days prior to the date of prepayment
or (ii) in the case of prepayment of a Prime Borrowing, not later than

 

22



--------------------------------------------------------------------------------

11:00 a.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of Commitments as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08. Promptly following receipt of any such notice relating to a
Borrowing, the Paying Agent shall advise the Lenders of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Paying Agent for the
ratable account of each Lender a facility fee (the “Facility Fee”), which shall
accrue from (and including) the Effective Date to (but excluding) the Maturity
Date on the daily amount of the Commitment of such Lender (whether used or
unused) at the rate per annum equal to the Applicable Facility Fee Percentage;
provided that, if such Lender continues to have any Credit Exposure after its
Commitment terminates, then such Facility Fee shall continue to accrue on the
daily amount of such Lender’s Credit Exposure from and including the date on
which its Commitment terminates but excluding the date on which such Lender
ceases to have any Credit Exposure. Accrued Facility Fees shall be payable in
arrears on the third Business Day following the last day of March, June,
September and December of each year, commencing on September 30, 2007, and on
the date on which the Commitments terminate; provided that any Facility Fees
accruing after the date on which the relevant Commitments terminate shall be
payable on demand. All Facility Fees shall be computed on the basis of a year of
365 or 366 days (as the case may be) and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Paying Agent for the ratable account
of each Lender a participation fee with respect to its share of Non-Fronted
Letters of Credit and its participations in Fronted Letters of Credit, which
shall accrue at a rate per annum equal to the Applicable Margin applicable to
interest on Eurocurrency Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
relevant Issuing Lender a fronting fee, which shall accrue at the rate of
0.075% per annum on the average daily amount of the LC Exposure with respect to
Fronted Letters of Credit issued by such Issuing Lender (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure with respect to Fronted Letters of Credit issued by such Issuing Lender
(excluding any portion thereof attributable to unreimbursed LC Disbursements),
as well as such Issuing Lender’s standard fees with respect to the issuance,
amendment, negotiation, payment, renewal or extension of any Fronted Letter of
Credit issued by it or processing of drawings thereunder. Participation fees and
fronting fees shall be payable on the third Business Day following the last day
of March, June, September and December of each year, commencing September 30,
2007, and on the date that the Commitments terminate; provided that any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to an Issuing Lender pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 365 or 366 days
(as the case may be) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

23



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Paying Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and the Paying Agent.

(d) If the average daily aggregate principal amount of the Loans and LC Exposure
outstanding for (i) the period beginning with the Effective Date and ending on
September 30, 2007, (ii) any calendar quarter commencing with the fourth
calendar quarter of 2007 and ending on the last day of the calendar quarter
immediately preceding the Maturity Date or (iii) the period beginning on and
including the day after the end of the calendar quarter immediately preceding
the Maturity Date and ending on the Maturity Date is in excess of 50% of the
average daily Commitments of the Lenders for such calendar quarter or period
(disregarding for this purpose any termination of any Commitments that occurred
during or prior to such calendar quarter or period), the Borrower agrees to pay
to the Paying Agent, for the ratable accounts of the Lenders, a utilization fee
(the “Utilization Fee”) at a rate per annum equal to the Applicable Utilization
Fee Percentage on such average daily aggregate principal amount outstanding of
Loans and LC Exposure during such calendar quarter (or period), payable in
arrears on the third Business Day after the last day of such calendar quarter
(or period). All Utilization Fees shall be computed on the basis of a year of
365 days or 366 days (as the case may be) and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(e) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Paying Agent. Fees paid shall not be
refundable under any circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each Prime Borrowing shall bear
interest at a rate per annum equal to the Prime Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at a
rate per annum equal to the Eurocurrency Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.

(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Prime Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, (ii) in
the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion and (iii) all accrued interest on a
Loan shall be payable upon termination of the Commitments applicable to such
Loan and upon the Maturity Date.

(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Prime Rate shall be computed
on the basis of a year of 365 days or 366 days (as the case may be) and in each
case, shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Prime Rate or Eurocurrency
Rate shall be determined by the Paying Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing, the Paying Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Interest Period, then the Paying Agent shall give notice thereof to the Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Paying Agent

 

24



--------------------------------------------------------------------------------

notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and (ii) if any Borrowing Request by
the Borrower requests a Eurocurrency Borrowing, such Borrowing shall be made as
a Prime Borrowing (if such Eurocurrency Borrowing is denominated in Dollars) or
a Borrowing bearing interest at an interest rate reasonably determined by the
Paying Agent to compensate the Lenders for such Borrowing in the relevant
currency for the applicable period (if such Eurocurrency Borrowing is
denominated in a Multicurrency).

SECTION 2.14. Increased Costs. In the event that by reason of any change after
the date of this Agreement in applicable law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration, application or interpretation thereof, or by reason of the
adoption or enactment after the date of this Agreement of any requirement or
directive (whether or not having the force of law) of any Governmental
Authority:

(a) any Lender shall, with respect to this Agreement, be subject to any tax,
levy, impost, charge, fee, duty, deduction or withholding of any kind whatsoever
(other than Excluded Taxes); or

(b) any change shall occur in the taxation of any Lender with respect to the
principal or interest payable under this Agreement (other than the imposition of
any Excluded Taxes or any change which affects solely the taxation of the total
income of such Lender); or

(c) any reserve or similar requirements should be imposed on either the
commitments to extend credit or the foreign claims of deposits of any Lender;

and if any of the above-mentioned measures shall result in a material increase
in the cost to such Lender of making or maintaining its Loans or Commitments or
share of or participation in Letters of Credit or a material reduction in the
amount of principal or interest received or receivable by such Lender in respect
thereof, then upon prompt written notification (which shall include the date of
effectiveness of such change, adoption or enactment) and demand being made by
such Lender for such additional cost or reduction, the Borrower shall pay to
such Lender, within 30 days of such demand being made by such Lender, such
additional amount as shall compensate such Lender for such increased cost or
reduction; provided, however, that the Borrower shall not be responsible for any
such increased cost or reduction that may accrue to such Lender with respect to
the period between the occurrence of the event which gave rise to such cost or
reduction and the date on which notification is given by such Lender to the
Borrower; and provided, further, that the Borrower shall not be obligated to pay
such Lender any such additional amount unless such Lender certifies to the
Borrower that at such time such Lender shall be generally assessing such amounts
on a non-discriminatory basis against borrowers under agreements having
provisions similar to this Section; and provided, further, that any such
increased cost or reduction allocated to any Loan, Letter of Credit or
participation therein, or Commitment shall not exceed the Borrower’s pro rata
share of all such increased costs or reductions attributable to all loans or
advances, letters of credit or commitments to all borrowers by such Lender that
collectively result in the consequences for which such Lender is to be
compensated by the Borrower. Within 30 days of receipt of such notification, the
Borrower will pay such additional amounts as may be applicable to the period
subsequent to notification or prepay in full all Loans to it outstanding under
this Agreement so affected by such increased costs or reductions, together with
interest and fees accrued thereon to the date of prepayment in full. Such Lender
shall use reasonable efforts (consistent with its internal policy applied on a
non-discriminatory basis and legal and regulatory restrictions) to designate a
different applicable lending office for the Loans made by it, Letters of Credit
issued or participated in by it and its Commitment or to take other appropriate
actions if such designation or actions, as the case may be, will avoid the need
for, or reduce the amount of, any increased costs to the Borrower or

 

25



--------------------------------------------------------------------------------

reduction in amounts received incurred under this Section and will not, in the
opinion of such Lender, be otherwise disadvantageous to such Lender.

SECTION 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Paying Agent, the Co-Administrative Agents, the
Applicable Issuing Party or each Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Paying Agent, the Co-Administrative Agents,
the Applicable Issuing Parties, and each Lender, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Paying Agent,
Co-Administrative Agents, any Applicable Issuing Party or such Lender, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Paying Agent, a
Co-Administrative Agent, or an Applicable Issuing Party, on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Paying Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Paying Agent.

(e) Any Lender, Applicable Issuing Party or Agent that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Paying Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate.

(f) Each Lender, Applicable Issuing Party and Agent shall use reasonable efforts
(consistent with its internal policy applied on a non-discriminatory basis and
legal and regulatory restrictions) to designate a different applicable lending
office for the Loans made by it, the Letters of Credit issued or participated in
by it and its Commitments or to take other appropriate actions if such
designation or actions, as the case may be, will avoid the need for, or reduce
the amount of, any payments the Borrower is required to make under this
Section 2.15 and will not, in the opinion of such Lender, Applicable Issuing
Party or Agent, be otherwise disadvantageous to such Lender, Applicable Issuing
Party or Agent.

 

26



--------------------------------------------------------------------------------

SECTION 2.16. Payments Generally. (a) Unless otherwise specified herein, the
Borrower shall make each payment required to be made by it hereunder (including
under Section 2.14, 2.15, 2.18, or otherwise) prior to 12:00 noon, New York City
time, on the date when due and in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Paying Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Paying Agent at its offices at 111 Fannin Street,
10th Floor, Houston, Texas 77002, Attention: Shaji Eso, Loan and Agency Services
Group, or at such other office in the United States of America as directed by
Paying Agent, except that payments pursuant to Sections 2.11(c), 2.14, 2.15,
2.18 and 9.03 shall be made directly to the Persons entitled thereto. The Paying
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

(b) If at any time insufficient funds are received by and available to the
Paying Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Paying Agent shall have received notice from the Borrower prior
to the time by which any payment from the Borrower is due to the Paying Agent
for the account of the relevant Lenders or other recipients hereunder that the
Borrower will not make such payment, the Paying Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the relevant Lenders or other
recipients the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the relevant Lenders or other recipients severally
agrees to repay to the Paying Agent forthwith on demand the amount so
distributed to such Lender or other recipients with interest thereon, for each

 

27



--------------------------------------------------------------------------------

day from and including the date such amount is distributed to it to but
excluding the date of payment to the Paying Agent, at the Federal Funds
Effective Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or 2.16(c), then the Paying Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Paying Agent for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation, or is entitled to payments, under Section 2.14 or
Section 2.15 or is affected in the manner described in Section 2.19, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort (in the case of a claim for compensation
under, or payments pursuant to, Section 2.14 or Section 2.15 or in the case of
illegality under Section 2.19) or at the expense and effort of any such
defaulting Lender, upon notice to such Lender and the Paying Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall notify Bank of America (in its
capacity as Co-Administrative Agent), (ii) the Borrower shall have received the
prior written consent of the Paying Agent, which consent shall not unreasonably
be withheld or delayed, (iii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iv) in the case of
any such assignment resulting from a claim for compensation under, or payments
pursuant to, Section 2.14 or Section 2.15 or from illegality under Section 2.19,
such assignment will result in a reduction in such compensation or payments or
eliminate the illegality, as the case may be. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

SECTION 2.18. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto (including pursuant to Section 2.02(f)(iii) or as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice is
permitted to be revocable under Section 2.10(b) and is revoked in accordance
herewith), or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.17, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, the loss to any Lender attributable
to any such event shall be deemed to include an amount reasonably determined by
such Lender to be equal to the excess, if any, of (i) the amount of interest
that such Lender would pay for a deposit equal to the principal amount of such
Loan for the period from the date of such payment, conversion, failure or
assignment to the last day of the then current Interest Period for such Loan
(or, in the case of a failure to borrow, convert or continue, the duration of
the Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Eurocurrency Rate, for such Interest Period, over (ii) the amount of interest
(as reasonably determined by such Lender) that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for

 

28



--------------------------------------------------------------------------------

deposits from other banks in the relevant currency in the eurocurrency market at
the commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 15 days after receipt thereof.

SECTION 2.19. Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in applicable law or regulation or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurocurrency Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurocurrency Loans, continue
Eurocurrency Loans as such and convert Prime Loans into Eurocurrency Loans shall
forthwith be canceled and (b) such Lender’s Loans then outstanding as
Eurocurrency Loans, if any, shall be converted automatically to Prime Loans (if
such Eurocurrency Loans are denominated in Dollars) or repaid (if such
Eurocurrency Loans are denominated in a Multicurrency) on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law. If any such conversion or repayment of a
Eurocurrency Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.18. If circumstances
subsequently change so that any affected Lender shall determine that it is no
longer so affected, such Lender will promptly notify the Borrower and the Paying
Agent, and upon receipt of such notice, the obligations of such Lender to make
or continue Eurocurrency Loans or to convert Prime Loans into Eurocurrency Loans
shall be reinstated.

SECTION 2.20. Extension of Maturity Date. (a) Subject to the requirements of
Section 2.20(d) (including, without limitation, the requirement that Lenders
having more than 66 2/3% of the Commitments shall consent), at least 30 days but
not more than 45 days prior to each of (x) the first anniversary of the
Effective Date and (y) the second anniversary of the Effective Date (each such
anniversary, an “Extension Date”), the Borrower, by written notice to the Paying
Agent, may request an extension of the Maturity Date in effect at such time by
one year from its then scheduled date. The Paying Agent shall promptly notify
each Lender of any such request, and each Lender shall in turn, in its sole
discretion, not later than 20 days prior to the relevant Extension Date, notify
the Borrower and the Paying Agent in writing as to whether such Lender will
consent to such extension. If any Lender shall fail to notify the Paying Agent
and the Borrower in writing of its consent to any such request for extension of
the Maturity Date at least 20 days prior to the relevant Extension Date, such
Lender shall be deemed to be a Non-Consenting Lender with respect to such
request. The Paying Agent shall notify the Borrower promptly of the decision of
the Lenders regarding any such request for an extension of the Maturity Date.

(b) If all the Lenders consent in writing to any request for an extension of the
Maturity Date in accordance with Section 2.20(a), the Maturity Date in effect at
such time shall, effective as of the relevant Extension Date, be extended for
one year; provided that on each Extension Date, the applicable conditions set
forth in Article IV shall have been satisfied. If fewer than all of the Lenders
consent in writing to any such request in accordance with Section 2.20(a), the
Maturity Date in effect at such time shall, subject to Section 2.20(d)
(including, without limitation, the requirement that Lenders having more than
66 2/3% of the Commitments shall have consented) and effective as at the
applicable Extension Date, be extended only as to those Lenders that so
consented (each a “Consenting Lender”) but shall not be extended as to any other
Lender (each a “Non-Consenting Lender”). To the extent that the Maturity Date is
not extended as to any Lender pursuant to this Section 2.20 and the Commitment
of such Lender is not assumed in accordance with Section 2.20(c) on or prior to
the applicable Extension Date, the Commitment of such Non-Consenting Lender
shall, unless such Non-Consenting Lender shall otherwise subsequently agree to
extend its Commitment to such Extension Date, automatically terminate in whole
on such unextended Maturity Date without any further notice or other action by
the Borrower,

 

29



--------------------------------------------------------------------------------

such Lender or any other Person; provided that such Non-Consenting Lender’s
rights under Sections 2.14, 2.15 and 9.03(a), and its obligations under
Section 9.03(b), shall survive the Maturity Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Borrower for
any requested extension of the Maturity Date.

(c) If fewer than all of the Lenders consent to any request for an extension of
the Maturity Date pursuant to Section 2.20(a), the Paying Agent shall promptly
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Paying Agent not later than 10 days prior
to the Maturity Date in effect at such time of the amount of the Non-Consenting
Lenders’ Commitments that it is willing to assume. If one or more Consenting
Lenders notify the Paying Agent that they are willing to assume one or more
Commitments in an aggregate amount that exceeds the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among such
Consenting Lenders in such amounts as are agreed between the Borrower and the
Paying Agent (but not in excess of the amount any Consenting Lender is willing
to assume). If after giving effect to the assignments of Commitments described
above, there remain any Commitments of Non-Consenting Lenders, the Borrower may
arrange for one or more Consenting Lenders or other Eligible Assignees that
agree to an extension of the Maturity Date (each such Consenting Lender pursuant
to the immediately preceding sentence or this sentence and each such Eligible
Assignee, an “Assuming Lender”) to assume, effective as of the Extension Date,
any remaining Non-Consenting Lenders’ Commitments and all of the obligations of
such Non-Consenting Lenders under this Agreement thereafter arising relating to
such Commitments, without recourse to or warranty by, or expense to, such
Non-Consenting Lenders; provided, however, that the amount of the Commitment of
any such Assuming Lender as a result of such substitution shall in no event be
less than $10,000,000 (or such lesser amount as the Borrower and the Paying
Agent shall agree). The assumptions provided for in this Section 2.20(c) shall
be subject to the conditions that:

(i) the Assuming Lenders shall have paid (or, in the case of any interest or
fees, if it has been so agreed, the Borrower shall have paid) to the
Non-Consenting Lenders (A) the aggregate principal amount of, and any interest
and fees accrued and unpaid to the relevant Extension Date on, the outstanding
Loans and LC Disbursements (or participations therein), if any, of the
Non-Consenting Lenders under the respective portions of their Commitments being
assumed;

(ii) all additional costs, reimbursements, expense reimbursements and
indemnities payable to the Non-Consenting Lenders in respect of such portions of
their Commitments shall have been paid by the Borrower; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.04(b) for such assignment shall have
been paid by the Assuming Lender (or, if it has been so agreed, by the
Borrower);

provided further that a Non-Consenting Lender’s rights under Sections 2.14, 2.15
and 9.03(a), and its obligations under Section 9.03(b), shall survive any such
assumption as to matters occurring prior to the date of substitution. On or
prior to any Extension Date, (A) each Assuming Lender that is an Eligible
Assignee but not a Consenting Lender shall have delivered to the Borrower and
the Paying Agent an assumption agreement in substantially the form of Exhibit E
(each an “Assumption Agreement”) and (B) any Consenting Lender assuming any
Commitments shall have delivered confirmation in writing satisfactory to the
Borrower and the Paying Agent as to the increase in the amount of its
Commitment. Upon the payment or prepayment of all amounts referred to above, the
Assuming Lenders, as of the Extension Date, will be substituted for the
Non-Consenting Lenders under this Agreement to the extent of their assumed
Commitments and shall be Lenders for all purposes of this Agreement, without any
further acknowledgment

 

30



--------------------------------------------------------------------------------

by or the consent of the other Lenders, and the obligations of the
Non-Consenting Lenders to such extent hereunder shall, by the provisions hereof,
be released and discharged.

(d) If the Lenders (including Eligible Assignees who are Assuming Lenders)
having more than 66 2/3% of the Commitments (after giving effect to any
assumptions pursuant to Section 2.20(c)) consent in writing to a requested
extension (whether by execution or delivery of an Assumption Agreement or
otherwise) on or prior to an Extension Date, the Paying Agent shall so notify
the Borrower, and, upon satisfaction of the applicable conditions set forth in
Section 4.02, the Maturity Date then in effect shall be extended for the
additional one year period as described in Section 2.20(a), and all references
in this Agreement to the “Maturity Date” shall, with respect to each Consenting
Lender and each Assuming Lender for such Extension Date, refer to the Maturity
Date as so extended. Promptly following each Extension Date, the Paying Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
of the extension of the scheduled Maturity Date in effect immediately prior
thereto and shall thereupon record in the Register the relevant information with
respect to each Assuming Lender.

ARTICLE III

REPRESENTATIONS OF THE BORROWER

The Borrower represents for and as to itself as follows:

(a) The Borrower has been duly organized and is validly existing and in good
standing under the laws of the jurisdiction of its organization, and the
Borrower has all requisite power and authority to conduct its business, to own
its properties and to execute, deliver and perform its obligations under this
Agreement.

(b) The execution, delivery and performance by the Borrower of this Agreement
have been, or prior to the Effective Date will be, duly authorized by all
necessary corporate action and do not and will not as of the Effective Date and
as of any Borrowing Date or the date of issuance, amendment, renewal or
extension of any Letter of Credit, violate any provision of any law or
regulation, or contractual or corporate restrictions, binding on the Borrower
and material to the Borrower and its Subsidiaries, taken as a whole.

(c) As of the Effective Date and as of any Borrowing Date or the date of
issuance, amendment, renewal or extension of any Letter of Credit, this
Agreement will constitute a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject however to (i) the exercise of
judicial discretion in accordance with general principles of equity and
(ii) bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights heretofore or hereafter enacted.

(d) The proceeds of the Loans made to the Borrower shall not be used for a
purpose which violates Regulation U.

(e) As of the date hereof (or, in the case of an extension of the Maturity Date,
as of the Extension Date relating to such extension), no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any Subsidiary or against any of their respective
properties or revenues (i) with respect to this Agreement or any of the
transactions contemplated hereby or (ii) that could reasonably be expected

 

31



--------------------------------------------------------------------------------

to have a Material Adverse Effect (other than those litigations, investigations
or proceedings set forth in the Report of the Borrower on Form 10-Q dated
August 2, 2007 or in the most recent Report of the Borrower on Form 10-K or Form
10-Q, as the case may be).

(f) (i) The combined statement of financial position of the Borrower and its
combined statements of earnings, stockholders’ interest and cash flows as of and
for the fiscal year ended December 31, 2006, reported on by KPMG LLP,
independent public accountants, and set forth in the Report of the Borrower on
Form 10-K dated February 28, 2007, present fairly (assuming completion of the
transactions described in note 1 to such financial statements), in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated subsidiaries as of such date and for such period
in accordance with GAAP and (ii) since December 31, 2006, to the date hereof
(or, in the case of an extension of the Maturity Date, to the Extension Date
relating to such extension), other than those developments and events described
in the Report of the Borrower on Form 10-Q dated August 2, 2007 or in the most
recent Report of the Borrower on Form 10-K or Form 10-Q, as the case may be,
there has been no development or event that has had or could reasonably be
expected to have a Material Adverse Effect with respect to the Borrower and its
Subsidiaries taken as a whole.

(g) The Borrower and each of its Material Subsidiaries is in compliance with all
applicable laws, rules, regulations and orders of, and all applicable
restrictions imposed by, any Governmental Authority applicable to it or its
property, including, without limitation, statutory insurance requirements,
except where the failure to be so could not reasonably be expected to have a
Material Adverse Effect with respect to the Borrower and its Subsidiaries taken
as a whole.

(h) The Borrower is not (a) an “investment company” as defined in the Investment
Company Act of 1940 or (b) a “holding company” as defined in the Public Utility
Holding Company Act of 1935.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. This Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

(a) The Co-Administrative Agents (or their counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Co-Administrative Agents
(which may include telecopy transmission of a signed signature page of this
Agreement or an email with PDF attachment) that such party has signed a
counterpart of this Agreement.

(b) The Co-Administrative Agents shall have received a favorable written opinion
(addressed to the Co-Administrative Agents and the Lenders and dated the
Effective Date) of in-house counsel for the Borrower, substantially in the form
of Exhibit B. The Borrower hereby requests such counsel to deliver such opinion.

(c) The Co-Administrative Agents shall have received such documents and
certificates as the Co-Administrative Agents or their counsel may reasonably
request relating to the organization, existence and, if applicable, good
standing of the Borrower, the authorization of the Transactions and any other
legal matters relating to the Borrower, this Agreement or the Transactions, all
in form and substance reasonably satisfactory to the Co-Administrative Agents
and their counsel.

 

32



--------------------------------------------------------------------------------

(d) The Borrower shall have paid or prepaid in full the principal amount of all
loans outstanding under the Existing Five-Year Credit Agreement and all accrued
interest, fees, indemnities and expenses of the Existing Lenders and
co-administrative agents thereunder.

The Co-Administrative Agents shall notify the Borrower and the relevant Lenders
of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Agreement shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 3:00 p.m., New York City time, on August 31, 2007
(and, in the event such conditions are not so satisfied or waived, the
Commitments hereunder shall terminate at such time).

SECTION 4.02. Each Credit Event and Extension Date. The obligation of each
Lender to make a Loan or the obligation of the any Applicable Issuing Party to
issue, renew or extend a Letter of Credit on the occasion of any Borrowing or
any such issuance, renewal or extension of a Letter of Credit (as the case may
be) and each extension of Maturity Date pursuant to Section 2.20 is subject to
the satisfaction of the following conditions (or waiver thereof in accordance
with Section 9.02):

(a) The representations of the Borrower set forth in this Agreement (except, in
the case of each Borrowing or issuance, renewal or extension of a Letter of
Credit, the representations set forth in clauses (e) and (f)(ii) of Article III)
shall be true and correct in all material respects on and as of the date of such
Borrowing, the date of issuance, amendment, renewal or extension of such Letter
of Credit or the Extension Date relating to such extension, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or such
issuance, amendment, renewal or extension of a Letter of Credit or as of such
Extension Date (as the case may be), no Default or Event of Default shall have
occurred and be continuing.

Each Borrowing or issuance, amendment, renewal or extension of a Letter of
Credit or extension of the Maturity Date shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or have been terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
all LC Disbursements have been reimbursed and all Letters of Credit have expired
or terminated, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Co-Administrative Agents and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event within
90 days after the end of each fiscal year of the Borrower, a copy of the audited
statement of financial position of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited statements of
earnings, stockholders’ interest and cash flows for such year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by KPMG LLP or other independent
certified public accountants of nationally recognized standing;

 

33



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, but in any event not
later than 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower, the unaudited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter;

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 5.01(a) and 5.01(b), a certificate of the chief
financial officer or treasurer of the Borrower (substantially in the form of
Exhibit G hereto) (i) demonstrating compliance with the financial covenant
contained in Section 6.01 by calculation thereof as of the end of each such
fiscal period and (ii) stating that no Default or Event of Default by the
Borrower exists or if any such Default or Event of Default does exist,
specifying the nature and extent thereof and what action the Borrower proposes
to take with respect thereto;

(d) Reports. Promptly upon transmission thereof, copies of any filings and
registrations with, and reports to, the Securities and Exchange Commission, or
any successor agency (other than registration statements on Form S-8 or its
equivalent), and copies of all financial statements, proxy statements, notices
and reports as the Borrower shall send to its shareholders generally (excluding,
in each case, exhibits, schedules or attachments to any of the foregoing); and

(e) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, operations, properties or financial
condition of the Borrower or any Subsidiary (including, without limitation, the
annual Statutory Statements of any Material Subsidiary that is an insurance
company), as the Co-Administrative Agents may reasonably request.

All financial statements delivered pursuant to this Section (other than
Statutory Statements) shall be complete and correct in all material respects and
shall be prepared in accordance with GAAP. Timely filing of all documents
referred to in Section 5.01(a), (b) and (d) above with the Securities and
Exchange Commission shall constitute compliance with this Section 5.01, without
any requirement (except as provided in the next succeeding sentence) for the
Borrower to furnish such documents to any Agent or any Lender. The Borrower
agrees to provide hard copies of any statements required to be delivered
pursuant to this Section to any Lender upon the reasonable request of such
Lender made to the Borrower in writing pursuant to Section 9.01.

SECTION 5.02. Use of Proceeds. The proceeds of the Loans made to the Borrower
hereunder will be used for general corporate purposes and not for any purpose
that violates Regulation U.

SECTION 5.03. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep proper books of records and account
in which full, true and correct entries, in all material respects, are made of
all dealings and transactions in relation to its business and activities and
(b) permit any representatives designated by the Co-Administrative Agents or any
Lender, upon any reasonable request with reasonable advance notice, to visit and
inspect during normal business hours its properties, operations and books of
account.

SECTION 5.04. Notices of Defaults. Within five Business Days after the Chief
Executive Officer, Chief Financial Officer, General Counsel, Treasurer or
Secretary of the Borrower obtains knowledge of any Default or Event of Default,
if such Default or Event of Default is then continuing, the Borrower shall
deliver to the Co-Administrative Agents and each Lender a certificate of any
senior officer of the Borrower setting forth the details thereof and the action
that the Borrower is taking or proposes to take with respect to such Default or
Event of Default.

 

34



--------------------------------------------------------------------------------

SECTION 5.05. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and the Borrower will continue, and will cause
each Material Subsidiary to continue, to engage in business of the same general
type as now conducted (or proposed to be conducted) by the Borrower and its
Subsidiaries; provided that the foregoing shall not prohibit (i) any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or
(ii) the termination of the legal existence of any Subsidiary if the Borrower in
good faith determines that such termination is in the best interest of the
Borrower and is not materially disadvantageous to the Lenders.

SECTION 5.06. Compliance with Laws. The Borrower will, and will cause each of
its Material Subsidiaries to, comply with all applicable laws, rules,
regulations, and orders of, and all applicable restrictions imposed by, any
Governmental Authority applicable to it or its property, including, without
limitation, statutory insurance requirements, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect with respect
to the Borrower and its Subsidiaries taken as a whole.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Financial Condition Covenant. The Borrower will not permit
Consolidated Net Worth at the end of any fiscal quarter of the Borrower to be
less than the sum of (i) $6,900,000,000 and (ii) 40% of Consolidated Net Income
for each completed fiscal year of the Borrower ending on or after December 31,
2004 and on or prior to the end of such fiscal quarter (without any deduction
for any fiscal year as to which there is a Consolidated Net Loss).

SECTION 6.02. Liens. The Borrower will not, and will not permit any Material
Subsidiary to, create, incur, assume or permit to exist any Lien to secure any
Indebtedness of the Borrower or any Material Subsidiary owed to any Person
(other than the Borrower and its Subsidiaries) on any property or asset now
owned or hereafter acquired by it, except:

(a) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof;

(b) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Material Subsidiary or existing on any property or asset
of any Person that becomes a Material Subsidiary after the date hereof prior to
the time such Person becomes a Material Subsidiary; provided that such Lien is
not created in contemplation of or in connection with the acquisition or such
Person becoming a Material Subsidiary, as the case may be;

(c) any Lien on margin stock within the meaning of Regulation U;

 

35



--------------------------------------------------------------------------------

(d) Liens on property or assets acquired, constructed or improved by the
Borrower or any Material Subsidiary; provided that the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
property or assets;

(e) Liens securing repayment of funds advanced to the Borrower and its
Subsidiaries under custody agreements, securities lending arrangements,
securities clearing agreements and similar arrangements entered into in the
ordinary course of business;

(f) Liens in connection with Asset Securitizations and Sale and Leaseback
Transactions;

(g) Liens in connection with any repurchase agreement, buy/sell agreement or
similar agreement or instrument on assets or property transferred by the
Borrower or any of its Subsidiaries thereunder, securing the obligation of the
Borrower or such Subsidiary to repurchase or buy such assets or property as well
as its other obligations under such repurchase agreement, buy/sell agreement or
similar agreement or instrument;

(h) Liens in favor of the Federal Home Loan Bank Board (the “FHLBB”) to secure
loans made by the FHLBB to the Borrower or any Material Subsidiary in the
ordinary course of business;

(i) Liens on any real property securing Indebtedness of the Borrower or any
Material Subsidiary in respect of which (i) the recourse of the holder of such
Indebtedness (whether direct or indirect and whether contingent or otherwise)
under the instrument creating the Lien or providing for the Indebtedness secured
by the Lien is limited to such real property directly securing such Indebtedness
and (ii) such holder may not under the instrument creating the Lien or providing
for the Indebtedness secured by the Lien collect by levy of execution or
otherwise against assets or property of the Borrower or such Material Subsidiary
(other than such real property directly securing such Indebtedness) if the
Borrower or such Material Subsidiary fails to pay such Indebtedness when due and
such holder obtains a judgment with respect thereto, except for recourse
obligations that are customary in “non-recourse” real estate transactions;

(j) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Liens permitted by any of the foregoing clauses of
this Section; provided that such Indebtedness is not increased and is not
secured by any additional property or assets; and

(k) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of Indebtedness secured thereby does not exceed at
the time of the incurrence of any such Indebtedness, the greater of
(x) $2,000,000,000 or (y) 15% of Consolidated Net Worth of the Borrower and its
Subsidiaries, as reflected in the most recent financial statements of the
Borrower and its consolidated subsidiaries delivered pursuant to this Agreement.

SECTION 6.03. Fundamental Changes. The Borrower will not (i) consolidate or
merge with or into any Person or (ii) sell, lease or otherwise transfer,
directly or indirectly, all or substantially all of the assets, of the Borrower
and its Subsidiaries, taken as a whole, or any Material Operating Segment in its
entirety, to any other Person; provided that the Borrower may consolidate or
merge with another Person if (A) the Borrower is the corporation surviving such
consolidation or merger and (B) immediately after giving effect to such
consolidation or merger, no Default or Event of Default shall have occurred and
be continuing.

SECTION 6.04. Transactions with Affiliates. The Borrower will not, and will not
permit any Material Subsidiary to, enter into any material transaction,
including the purchase, sale, lease or exchange of property, the rendering of
any service or the payment

 

36



--------------------------------------------------------------------------------

of any management, advisory or similar fees, with any Affiliate (other than the
Borrower or any of its Subsidiaries) unless such transaction either (a) is upon
fair and reasonable terms no less favorable to the Borrower, or such Material
Subsidiary, as the case may be, than would be applicable to a comparable
arm’s-length transaction with a Person that is not such an Affiliate or (b) in
the Borrower’s good-faith judgment, could not reasonably be expected to have a
Material Adverse Effect.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable;

(b) the Borrower shall fail to pay (i) any interest on any Loan or (ii) any fee
payable under Section 2.11, and such failure shall not be cured within five
Business Days after receipt by the Borrower of notice of such failure from the
Co-Administrative Agents or the Paying Agent;

(c) any representation or warranty made in writing or deemed made by the
Borrower in this Agreement or any amendment hereof or waiver hereto, or in any
report, certificate, financial statement or other document delivered pursuant to
this Agreement or any amendment hereof or waiver hereto, shall prove to have
been incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.04 or 5.05 (with respect to the Borrower’s existence) or
in Section 6.01, 6.02 or 6.03;

(e) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those specified in clause (a), (b) or
(d) of this Article), and such failure shall continue unremedied for a period of
30 days after notice thereof from the Co-Administrative Agents or the Required
Lenders to the Borrower;

(f) the Borrower or any Material Subsidiary shall fail to make any payment of
principal or interest when due (or within any applicable grace period) with
respect to any Material Indebtedness, or a default shall have occurred in
respect of any Material Indebtedness and such default causes acceleration
thereof;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for (i) 60 days with respect to any such
proceeding or petition under any Federal or state law or (ii) 90 days with
respect to any such proceeding or petition under any foreign law, or an order or
decree approving or ordering any of the foregoing shall be entered;

 

37



--------------------------------------------------------------------------------

(h) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of
any proceeding or petition described in clause (g) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not paid or covered by insurance) shall be
entered by a court of competent jurisdiction against the Borrower, any Material
Subsidiary or any combination thereof and the same shall remain undischarged,
unvacated, unbonded or unstayed for a period of (i) 60 consecutive days with
respect to any such judgment entered by any such court located in the United
States of America or (ii) 90 consecutive days with respect to any such judgment
entered by any such court located outside the United States of America; or

(j) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Co-Administrative Agents may, and at
the request of the Required Lenders shall, by notice to the Borrower, take
either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans of the Borrower then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

ARTICLE VIII

THE AGENTS

Each of the Lenders hereby irrevocably appoints each of the Co-Administrative
Agents and the Paying Agent as its agent (each, an “Agent”, and together, the
“Agents”) and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to the Agents by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

Each of the banks serving as an Agent hereunder shall have the same rights and
powers in its respective capacity as a Lender or Applicable Issuing Party as any
other Lender and may exercise the same as though it were not an Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not an Agent hereunder.

 

38



--------------------------------------------------------------------------------

The Agents shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) the Agents
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event or Default has occurred and is continuing, (b) the
Agents shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agents are required to exercise in writing by the
Required Lenders, and (c) except as expressly set forth herein, the Agents shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the banks serving as Agents or any of
their Affiliates in any capacity. The Agents shall not be liable for any action
taken or not taken by them with the consent or at the request of the Required
Lenders or all the Lenders, as the case may be, or in the absence of their own
gross negligence or willful misconduct. The Agents shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Agents by the Borrower or a Lender, and the Agents shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
relevant Agent or Agents.

The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing reasonably believed by them to be genuine and to have
been signed or sent by the proper Person. The Agents may rely upon any statement
made to them orally or by telephone and reasonably believed by them to be made
by the proper Person, and shall not incur any liability for relying thereon. The
Agents may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by them and shall not be
liable for any action taken or not taken by them in accordance with the advice
of any such counsel, accountants or experts.

The Agents may perform any and all their duties and exercise their rights and
powers by or through any one or more sub-agents appointed by the Agents. The
Agents or any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agents.

Subject to the appointment and acceptance of a successor Agent or Agents as
provided in this paragraph, each of the Agents may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the written consent of the Borrower so long
as no Event of Default exists, to appoint a successor or successors. If no
successor or successors shall have been so appointed by the Required Lenders
with the written consent of the Borrower (when required) and shall have accepted
such appointment within 30 days after the retiring Agent or Agents gives notice
of its or their resignation, then the retiring Agent or Agents may, on behalf of
the Lenders, appoint a successor Agent or Agents, each of which shall be a bank
with an office in New York, New York and having a combined capital and surplus
of at least $500,000,000 or an Affiliate of any such bank. Upon the acceptance
of its appointment as an Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
respective duties and obligations hereunder. The fees payable by the Borrower to
any successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After any Agent’s

 

39



--------------------------------------------------------------------------------

resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as an Agent.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing (including by electronic
transmission) and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email with PDF
attachment, as follows:

(a) if to the Borrower, to it at 6620 West Broad Street, Richmond, Virginia
23230, Attention: Treasurer (Telecopy No. (804) 662-7522), email:
gary.prizzia@genworth.com, with a copy to: Genworth Financial, Inc., 6620 West
Broad Street, Richmond, Virginia 23230, Attention: General Counsel (Telecopy No.
(804) 662-2414), email: leon.roday@genworth.com;

(b) if to the Co-Administrative Agents, to (i) Bank of America, N.A., at 231 S.
LaSalle Street, Chicago, Illinois 60604, Attention: Debra Basler (Telecopy No.
(312) 828-3600), email: debra.basler@bankofamerica.com and (ii) JPMorgan Chase
Bank, N.A., at 111 Fannin Street, 10th Floor, Houston, Texas 77002, Attention:
Shaji Eso, Loan and Agency Services Group (Telecopy No. (713) 750-2932), email:
shaji.eso@jpmorgan.com, with a copy to: JPMorgan Chase Bank, N.A., 270 Park
Avenue, 4th Floor, New York, New York, 10017, Attention: Melvin Jackson
(Telecopy No. (212) 270-7449), email: melvin.d.jackson@jpmorgan.com;

(c) if to the Paying Agent, to it at JPMorgan Chase Bank, N.A., 111 Fannin
Street, 10th Floor, Houston, Texas 77002, Attention: Shaji Eso, Loan and Agency
Services Group (Telecopy No. (713) 750-2932), email: shaji.eso@jpmorgan.com;

(d) if to an Issuing Lender, to (i) Bank of America, N.A., at 1 Fleet Way,
Scranton, Pennsylvania 18507, Attention: Trade Services Department Standby Unit;
(Telecopy: (570) 330-4186/4187) email: and/or (ii) JPMorgan Chase Bank, N.A., at
111 Fannin Street, 10th Floor, Houston, Texas 77002, Attention: Shaji Eso, Loan
and Agency Services Group (Telecopy No. (713) 750-2932), email:
shaji.eso@jpmorgan.com; or

(e) if to any other Lender, to it at its address (or telecopy number or email)
set forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any Lender, to the Borrower and the Co-Administrative Agents). All notices
and other communications given to any party hereto in accordance with the
provisions of this Agreement shall be deemed to have been given on the date of
receipt.

 

40



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Co-Administrative Agents with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby or
(iv) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided, further that no such agreement shall amend, modify or
otherwise affect the rights or duties of any Agent hereunder without the prior
written consent of such Agent.

SECTION 9.03. Expenses; Indemnity. (a) The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lead Arrangers, the Agents and their
respective Affiliates, including the reasonable fees, charges and disbursements
of a single counsel for the Lead Arrangers and the Agents in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof and (ii) all reasonable out-of-pocket expenses incurred by
the Agents, any Applicable Issuing Party or any Lender, including the reasonable
fees, charges and disbursements of any counsel for the Agents, any Applicable
Issuing Party or any Lender, in connection with the enforcement of its rights in
connection with this Agreement.

(b) The Borrower shall indemnify the Lead Arrangers, the Agents, each Applicable
Issuing Party and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any Letter of Credit or the performance by the parties hereto of
their respective obligations hereunder or under any Letter of Credit, (ii) any
Loan or the use of the proceeds therefrom or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses have resulted from the
gross negligence or willful misconduct of such Indemnitee. It is understood and
agreed that, to the extent not precluded by a conflict of interest, each
Indemnitee shall endeavor to work cooperatively with the Borrower with a view
toward minimizing the legal and other expenses associated with any defense and
any potential settlement or judgment. To the extent reasonably practicable and
not disadvantageous to any Indemnitee, it is anticipated that a single counsel
selected by the Borrower may be used. Settlement of any claim or litigation
involving any material indemnified amount will require the approvals of the
Borrower (not to be unreasonably withheld or delayed) and the relevant
Indemnitee (not to be unreasonably withheld or delayed or delayed).

 

41



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, the Lead Arrangers and, to the extent expressly
contemplated hereby, the Related Parties of each of the Lead Arrangers, the
Co-Administrative Agents, the Paying Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender other than any Conduit Lender may assign to one or more assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it);
provided that (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender, each of the Borrower and the Paying Agent must give its
prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed) (it being understood that it shall be
reasonable for the Borrower to withhold consent if the assignee has long-term
debt ratings below BBB- from S&P or Baa3 from Moody’s or has ratings at such
levels but is on credit watch with negative implications at either S&P or
Moody’s), (ii) the Issuing Lenders must give their prior consent (which consent
shall not be unreasonably withheld or delayed), (iii) Bank of America (in its
capacity as Co-Administrative Agent) is notified of such assignment; (iv) except
in the case of an assignment to a Lender or an Affiliate of a Lender or an
assignment of the entire remaining amount of an assigning Lender’s Commitment,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Paying Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Paying Agent otherwise consents,
(v) each partial assignment of a Lender’s rights and obligations shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations, (vi) the parties to each assignment shall execute and deliver
to the Paying Agent an Assignment and Acceptance, together with a processing and
recordation fee of $3,500 payable by the assignor or the assignee, (vii) the
assignee, if it shall not be a Lender, shall deliver to the Paying Agent an
Administrative Questionnaire and (viii) the assignee, if applicable, shall,
prior to the first date on which interest or fees are payable hereunder for its
account, deliver to the Borrower and the Paying Agent the documentation
described in Section 2.15(e); provided, further that any consent of the Borrower
otherwise required under this paragraph shall not be required if an Event of
Default has occurred and is continuing. Upon acceptance and recording pursuant
to paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have (in addition to any such rights and obligations then otherwise held by it)
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.18, and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section. Notwithstanding the foregoing, any Conduit Lender
may assign at any time to its designating Lender hereunder without the consent
of the Borrower or the Paying Agent any or all of the Loans it may have funded
hereunder and pursuant to its designation agreement and without regard to the
limitations set forth in the first sentence of this Section 9.04(b).

 

42



--------------------------------------------------------------------------------

(c) The Paying Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices in The City of New York a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Subject to Section 2.09(d), the entries in the Register shall
be conclusive, and the Borrower, the Agents, the Applicable Issuing Parties and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Paying Agent shall accept such Assignment and Acceptance and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(e) Any Lender other than any Conduit Lender may, without the consent of the
Borrower or the Co-Administrative Agents, sell participations to one or more
banks or other entities (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents, the Applicable Issuing
Parties and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02 that affects such Participant. Subject to paragraph (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.15 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.15 as though it were a Lender.

(g) Any Lender other than any Conduit Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

 

43



--------------------------------------------------------------------------------

(h) Each of the Borrower, each Lender, the Applicable Issuing Parties and the
Agents hereby confirms that it will not institute against a Conduit Lender or
join any other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.

SECTION 9.05. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Lead Arrangers
and the Agents (as the case may be) constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Borrower, the Paying Agent and
the Co-Administrative Agents and when the Co-Administrative Agents shall have
received and delivered to the Borrower counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or email with PDF attachment
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.06. Governing Law; Jurisdiction. (a) This Agreement shall be construed
in accordance with and governed by the law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement against any other party or its
properties in the courts of any jurisdiction.

SECTION 9.07. Judgment Currency.

(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Paying Agent could purchase the first currency with such other
currency in the city in which it normally conducts its foreign exchange
operations for the first currency on the Business Day preceding the day on which
final judgment is given.

(b) The obligation of the Borrower in respect of any sum due from it to any
Applicable Issuing Party and/or Lender hereunder shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is

 

44



--------------------------------------------------------------------------------

denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by such Lender of any sum adjudged to be so due in the
Judgment Currency such Applicable Issuing Party and/or Lender may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency; if the amount of Agreement Currency so purchased is less than the sum
originally due to such Applicable Issuing Party and/or Lender in the Agreement
Currency, the Borrower agrees notwithstanding any such judgment to indemnify
such Lender against such loss, and if the amount of the Agreement Currency so
purchased exceeds the sum originally due to any Applicable Issuing Party and/or
Lender, such Applicable Issuing Party and/or Lender agrees to remit to the
Borrower such excess.

SECTION 9.08. Right of Setoff. If any Loan or LC Disbursement shall have become
due and payable, whether due to maturity, acceleration or otherwise, each Lender
and each Applicable Issuing Party (including in each case for purposes of this
Section each of its Affiliates which is a regulated commercial bank) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender or Applicable Issuing Party,
irrespective of whether or not such Lender or Applicable Issuing Party shall
have made any demand under this Agreement. The rights of each Lender or
Applicable Issuing Party under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender or Applicable
Issuing Party may have.

SECTION 9.09. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.10. Confidentiality. Each of the Agents, the Applicable Issuing
Parties and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or to any direct, indirect, actual or prospective counterparty (and
its advisor) to any swap, derivative or securitization transaction related to
the obligations under this Agreement, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section by such Person or (ii) becomes available to
any Agent, any Applicable Issuing Party or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
any Agent, any Applicable Issuing Party or any Lender on a nonconfidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

45



--------------------------------------------------------------------------------

SECTION 9.11. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

SECTION 9.13. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.

 

GENWORTH FINANCIAL, INC. By:  

/s/ Gary Prizzia

Name:   Gary Prizzia Title:   Vice President and Treasurer BANK OF AMERICA,
N.A.,   individually and as Co-Administrative Agent By:  

/s/ Debra Basler

Name:   Debra Basler Title:   Senior Vice President JPMORGAN CHASE BANK, N.A.,  
individually and as Co-Administrative Agent and Paying Agent By:  

/s/ Melvin D. Jackson

Name:   Melvin D. Jackson Title:   Vice President

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent.

 

Bank of America, N.A. By:  

/s/ Debra Basler

Name:   Debra Basler Title:   Senior Vice President

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent.

 

JPMORGAN CHASE BANK, N.A. By:  

/s/ Melvin D. Jackson

Name:   Melvin D. Jackson Title:   Vice President

Signature Page to Genworth Five-Year Credit Agreement

 



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent.

Citicorp North America, Inc.

NAME OF LENDER By:  

/s/ Matthew Nicholls

Name:   Matthew Nicholls Title:   Managing Director

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent.

Deutsche Bank AG New York Branch

NAME OF LENDER By:  

/s/ Richard Herder

Name:   Richard Herder Title:   Managing Director By:  

/s/ Michael Campites

Name:   Michael Campites Title:   Vice President

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent.

William Street Commitment Corporation (Recourse only to the assets of William
Street Commitment Corporation)

By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Assistant Vice President

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent.

HSBC Bank USA, N.A

NAME OF LENDER By:  

/s/ Kenneth J Johnson

Name:   Kenneth J Johnson Title:   Senior Vice President

Signature Page to Genworth Five-Year Credit Agreement

 



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent.

Lehman Commercial Paper Inc

By:  

/s/ Rohit Nair

Name:   Rohit Nair Title:   Authorized Signatory

Signature Page to Genworth Five-Year Credit Agreement

 



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent. MORGAN STANLEY BANK By:  

/s/ Daniel Twenge

Name:   Daniel Twenge Title:   Authorized Signatory

Signature Page to Genworth Five-Year Credit Agreement

 



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent. Sumitomo Mitsui Banking Corporation By:  

/s/ Leo E. Pagarigan

Name:   Leo E. Pagarigan Title:   General Manager

Signature Page to Genworth Five-Year Credit Agreement

 



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent.

Wachovia Bank, N.A.

NAME OF LENDER By:  

/s/ Ronald Fry

Name:   Ronald Fry Title:   Vice President

Signature Page to Genworth Five-Year Credit Agreement

 



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent.

ABN AMRO Bank N.V.

NAME OF LENDER By:  

/s/ Michael DeMarco

Name:   Michael DeMarco Title:   Vice President By:  

/s/ Giovanni Fallone

Name:  

Giovanni Fallone

Title:   Managing Director

Signature Page to Genworth Five-Year Credit Agreement

 



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent.

The Bank of New York Mellon Corporation

NAME OF LENDER By:  

/s/ Richard G. Shaw

Name:   Richard G. Shaw Title:   Vice President

Signature Page to Genworth Five-Year Credit Agreement

 



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent.

BNP PARIBAS

NAME OF LENDER By:  

/s/ P Nikitaidis

Name:   Peter A. Nikitaidis Title:   Director By:  

/s/ L Vanderzyppe

Name:   Laurent Vanderzyppe Title:   Managing Director

Signature Page to Genworth Five-Year Credit Agreement

 



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent.

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

By:  

/s/ Jay Chall

Name:   Jay Chall Title:   Director By:  

/s/ Petra Jaek

Name:   Petra Jaek Title:   Assistant Vice President

Signature Page to Genworth Five-Year Credit Agreement

 



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent. ROYAL BANK OF CANADA

 

 

NAME OF LENDER

By:  

/s/ Evan Glass

Name:   Evan Glass Title:   Authorized Signatory

Signature Page to Genworth Five-Year Credit Agreement

 



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent.

 

 

SUNTRUST BANK

By:  

/s/ Brian K. Peters

Name:   Brian K. Peters Title:   Managing Director

Signature Page to Genworth Five-Year Credit Agreement

 



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent.

UBS LOAN FINANCE LLC

NAME OF LENDER By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director By:  

/s/ Irja R. Otsa

Name:  

Irja R. Otsa

Title:   Associate Director

Signature Page to Genworth Five-Year Credit Agreement

 



--------------------------------------------------------------------------------

Signature page for the Amended and Restated Five-Year Credit Agreement, among
Genworth Financial, Inc., the lenders party thereto, Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as Co-Administrative Agents, and JPMorgan Chase Bank,
N.A., as Paying Agent.

Merrill Lynch Bank USA

NAME OF LENDER By:  

/s/ Louis Alder

Name:   Louis Alder Title:   Director

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

Schedule 2.01: Commitments

 

Lender

   Commitment

Bank of America

   $ 90,000,000

JP Morgan Chase

   $ 90,000,000

Citibank, N.A.

   $ 70,000,000

Deutsche Bank AG New York Branch

   $ 70,000,000

Goldman Sachs/William Street Commitment Corporation

   $ 70,000,000

HSBC Bank USA, N.A.

   $ 70,000,000

Lehman Commercial Paper Inc.

   $ 70,000,000

Morgan Stanley Bank

   $ 70,000,000

Sumitomo Mitsui Banking Corporation

   $ 70,000,000

Wachovia Bank, N.A.

   $ 70,000,000

ABN AMRO Bank N.V.

   $ 32,500,000

Bank of New York

   $ 32,500,000

BNP Paribas

   $ 32,500,000

Credit Suisse

   $ 32,500,000

Royal Bank of Canada

   $ 32,500,000

Suntrust Bank

   $ 32,500,000

UBS Loan Finance LLC

   $ 32,500,000

Merrill Lynch Bank USA

   $ 32,500,000

TOTAL

   $ 1,000,000,000.00

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Five-Year Credit Agreement, dated
as of August 13, 2007 (as amended, supplemented or otherwise modified from time
to time, the “Five-Year Credit Agreement”), among Genworth Financial, Inc., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto as lenders (the
“Lenders”), Bank of America, N.A. and JPMorgan Chase Bank, N.A., as
co-administrative agents, and JPMorgan Chase Bank, N.A., as paying agent (in
such capacity, the “Paying Agent”). Unless otherwise defined herein, terms
defined in the Five-Year Credit Agreement and used herein shall have the
meanings given to them in the Five-Year Credit Agreement.

The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Five-Year Credit Agreement with respect to the credit facility contained in the
Five-Year Credit Agreement set forth on Schedule 1 hereto (the “Assigned
Facility”), in a principal amount for the Assigned Facility as set forth on
Schedule 1 hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Five-Year Credit Agreement or with respect to
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Five-Year Credit Agreement, or any other instrument or document
furnished pursuant thereto, other than that the Assignor has not created any
adverse claim upon the interest being assigned by it hereunder and that such
interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any of its Affiliates or the performance
or observance by the Borrower of any of its obligations under the Five-Year
Credit Agreement or any other instrument or document furnished pursuant or
thereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Five-Year Credit Agreement, together with copies of the financial
statements referred to in Article III(f) or delivered pursuant to Section 5.01
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (c) agrees that it will, independently and without reliance upon the
Assignor, the Agents or any Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Five-Year Credit Agreement or
any other instrument or document furnished pursuant thereto; (d) appoints and
authorizes the Agents to take such action as agent on its behalf and to exercise
such powers and discretion under the Five-Year Credit Agreement or any other
instrument or document furnished pursuant thereto as are delegated to the Agents
by the terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Five-Year Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Five-Year Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to
Section 2.15(e) of the Five-Year Credit Agreement.

 



--------------------------------------------------------------------------------

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Paying Agent for acceptance by it and recording by the Paying Agent
pursuant to the Five-Year Credit Agreement, effective as of the Effective Date
(which shall not, unless otherwise agreed to by the Paying Agent, be earlier
than five Business Days after the date of such acceptance and recording by the
Paying Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Paying Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts that have accrued to the Effective Date and to the Assignee
for amounts that have accrued on and subsequent to the Effective Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Five-Year Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have (in addition to any such rights and obligations then otherwise
held by it) the rights and obligations of a Lender thereunder and shall be bound
by the provisions thereof and (b) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Five-Year Credit Agreement.

7. This Assignment and Acceptance shall be governed by and construed in
accordance with the law of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers or representatives on Schedule I hereto.

 

A-2



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Acceptance with respect to the Amended and Restated Five-Year
Credit Agreement, dated as of August 13, 2007, among Genworth Financial, Inc.
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto as lenders (the “Lenders”) , Bank of America,
N.A. and JPMorgan Chase Bank, N.A., as co-administrative agents, and JPMorgan
Chase Bank, N.A., as paying agent.

Name of Assignor:__________________________

Name of Assignee:__________________________

Effective Date of Assignment:_________________

 

Credit Facility Assigned   Principal Amount Assigned  
Commitment Percentage Assigned   Revolving Credit Facility   $
                               .                       %

[NAME OF ASSIGNEE]

 

By:

 

 

Name:

 

Title:

 

[NAME OF ASSIGNOR]

 

By:

 

 

Name:

 

Title:

 

Assignment

 

A-3



--------------------------------------------------------------------------------

Consented to and Accepted for Recordation in the Register:

 

JPMORGAN CHASE BANK, N.A.,

as Paying Agent and Issuing Lender

By:

 

 

Name:

 

Title:

 

[Consented to by:

GENWORTH FINANCIAL, INC.

By:

 

 

Name:

 

Title:]

 

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF BORROWER’S COUNSEL

[Letterhead of Genworth Financial, Inc.]

August 13, 2007

Bank of America, N.A., and JPMorgan

Chase Bank, N.A., as co-administrative

agents under the Credit Agreement, as defined below

and

The Lenders listed on Schedule I hereto

that are parties to the Credit Agreement on the date hereof

Ladies and Gentlemen:

I am the [General Counsel]1 of Genworth Financial, Inc. (the “Borrower”), and in
such capacity I have acted for the Borrower in connection with the Amended and
Restated Five-Year Credit Agreement, dated as of August 13, 2007 (the “Credit
Agreement”), among the Borrower, the several banks and other financial
institutions party thereto (the “Lenders”), Bank of America, N.A. and JPMorgan
Chase Bank, N.A., as co-administrative agents, and JPMorgan Chase Bank, N.A., as
paying agent.

I have examined the Credit Agreement and such other documents and certificates,
and have made such investigations, as I have deemed necessary or appropriate for
the purposes of this opinion. In rendering this opinion, I have assumed that the
Credit Agreement is a valid and binding obligation of the parties thereto other
than the Borrower, enforceable against such parties in accordance with its
terms. Based upon the foregoing, I am of the opinion that:

 

1. The Borrower has been duly incorporated and is validly existing and in good
standing under the laws of the State of Delaware. The Borrower has the corporate
power and authority to execute and deliver the Credit Agreement.

 

2. The execution, delivery and performance of the Credit Agreement do not
(i) violate the Delaware General Corporation Law or any New York or Federal
statute, law, rule or regulation, or any contractual restriction known to me,
(x) to which the Borrower is subject and (y) which is material to the Borrower
and its Subsidiaries, taken as a whole; or (ii) breach the provisions of the
certificate of incorporation or by-laws of the Borrower.

 

--------------------------------------------------------------------------------

1

This opinion may be given by a Vice President and Senior Counsel of the
Borrower, so long as the General Counsel of the Borrower shall have provided a
replacement opinion within 30 days of the Effective Date.



--------------------------------------------------------------------------------

3. The Borrower has duly authorized, executed and delivered the Credit
Agreement, and the Credit Agreement constitutes the valid and binding obligation
of the Borrower, and is enforceable against the Borrower in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws of general applicability relating to or affecting
creditors’ rights generally and to general equity principles.

The foregoing opinions are subject to the following qualifications:

 

  (a) I express no opinion as to:

 

  (i) waivers of defenses, subrogation and related rights, rights to trial by
jury, rights to object to venue or other rights or benefits bestowed by
operation of law;

 

  (ii) releases or waivers of unmatured claims or rights;

 

  (iii) indemnification, contribution or exculpation provisions, to the extent
they purport to indemnify any party against, or release or limit any party’s
liability for, its own negligence, breach or failure to comply with statutory
obligations, or to the extent such provisions are contrary to public policy;

 

  (iv) provisions purporting to supersede equitable principles, including
without limitation provisions requiring amendments and waivers to be in writing;

 

  (v) provisions purporting to make a party’s determination conclusive;

 

  (vi) provisions imposing penalties or forfeitures;

 

  (vii) any right of setoff, netting, banker’s lien or counterclaim or right to
the application of property in the possession or control of any Lender or Agent;
or

 

  (viii) any legal requirements or restrictions applicable to any Lender or
Agent.

 

  (b) My opinions are limited to the laws of the State of New York, the Delaware
General Corporation Law and the Federal law of the United States of America.

I have prepared this opinion solely for your benefit and this opinion is not to
be used, circulated, quoted or otherwise referred to for any purpose, or relied
upon, or delivered to, any other person without my prior written approval in
each instance.

 

Very truly yours, [Leon E. Roday]

 

B-2



--------------------------------------------------------------------------------

Schedule I

Bank of America

JP Morgan Chase Bank, N.A.

Citibank, N.A.

Deutsche Bank AG New York Branch

Goldman Sachs/William Street Commitment Corporation

HSBC Bank USA, N.A.

Lehman Commercial Paper Inc.

Morgan Stanley Bank

Sumitomo Mitsui Banking Corporation

Wachovia Bank, N.A.

ABN AMRO Bank N.V.

The Bank of New York

BNP Paribas

Credit Suisse

Royal Bank of Canada

Suntrust Bank

UBS Loan Finance LLC

Merrill Lynch Bank USA



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REVOLVING NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE FIVE-YEAR CREDIT AGREEMENT
REFERRED TO BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY
MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE PAYING AGENT PURSUANT TO THE
TERMS OF SUCH FIVE-YEAR CREDIT AGREEMENT.

 

_____________    New York, New York                     , 2007

FOR VALUE RECEIVED, the undersigned, GENWORTH FINANCIAL, INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to [NAME OF
LENDER] (the “Lender”) or its registered assigns at the office of JPMorgan Chase
Bank, N.A., located at 111 Fannin Street, 10th Floor, Houston, Texas 77002
(“Payment Office”), in immediately available funds and the currency in which
such Loans are denominated, on the Maturity Date the aggregate unpaid principal
amount of all Loans made by the Lender to the Borrower pursuant to Section 2.01
of the Five-Year Credit Agreement. The Borrower further agrees to pay interest
in like money at such Payment Office on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in Section 2.12
of the Five-Year Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Loan made
pursuant to the Five-Year Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurocurrency Loans, the length of each Interest Period with respect thereto.
Each such endorsement shall constitute prima facie evidence of the accuracy of
the information endorsed; provided that the failure to make any such endorsement
or any error in any such endorsement shall not affect the obligations of the
Borrower in respect of any Loan.

This Note (a) is one of the Notes referred to in the Amended and Restated
Five-Year Credit Agreement, dated as of August 13, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Five-Year Credit
Agreement”), among the Borrower, the Lenders from time to time parties thereto
and Bank of America, N.A., JPMorgan Chase Bank, N.A., as Co-Administrative
Agents, and JPMorgan Chase Bank, N.A., as Paying Agent,(b) is subject to the
provisions of the Five-Year Credit Agreement and (c) is subject to prepayment,
in whole or in part, as provided in the Five-Year Credit Agreement.

Upon the occurrence of any one or more Events of Default, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Five-Year Credit Agreement.

Unless otherwise defined herein, terms defined in the Five-Year Credit Agreement
and used herein shall have the meanings given to them in the Five-Year Credit
Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE FIVE-YEAR
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 9.04 OF THE FIVE-YEAR CREDIT
AGREEMENT.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND

INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

GENWORTH FINANCIAL, INC.   By:  

 

  Name:     Title:    

 

C-2



--------------------------------------------------------------------------------

Schedule A

to Revolving Note

LOANS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS

 

Date

   Amount of
Eurocurrency
Loans   

Interest Period and
Eurocurrency Rate
with

Respect Thereto

  

Amount of Principal
of

Eurocurrency Loans
Repaid

   Amount of
Eurocurrency
Loans Converted to
Prime Rate Loans    Unpaid Principal
Balance of
Eurocurrency
Loans    Notation Made
By                                                      

 

C-3



--------------------------------------------------------------------------------

Schedule B

to Revolving Note

LOANS, CONVERSIONS AND REPAYMENTS OF PRIME LOANS

 

Date

   Amount of Prime
Loan   

Amount of Principal
of

Prime Loans Repaid

  

Amount of Prime
Loans Converted to

Eurocurrency Loans

   Unpaid Principal
Balance of Prime
Loans    Notation Made
By                                             

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NEW LENDER SUPPLEMENT

NEW LENDER SUPPLEMENT, dated as of                                         , to
the Amended and Restated Five-Year Credit Agreement, dated as of August 13, 2007
(as amended and in effect on the date hereof, the “Credit Agreement”; terms
defined therein being used herein as therein defined unless otherwise defined
herein), among Genworth Financial, Inc., the Lenders parties thereto, the
Co-Administrative Agents named therein and JPMorgan Chase Bank, N.A., as Paying
Agent.

W I T N E S S E T H :

WHEREAS, the Credit Agreement provides in Section 2.02(f) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
as a Lender with the consent of the Borrower and the Paying Agent by executing
and delivering to the Borrower and the Paying Agent a supplement to the Credit
Agreement in substantially the form of this Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement
as a Lender;

NOW, THEREFORE, the undersigned hereby agrees as follows:

The undersigned agrees to be bound by the provisions of the Credit Agreement and
agrees that it shall, on the date this Supplement is agreed to by the Borrower
and consented to by the Paying Agent, become a Lender for all purposes of the
Credit Agreement to the same extent as if originally a party thereto, with a
Commitment of $                    .

The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in clause (f) of Article III thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Supplement; (c) agrees that it has made and will, independently and
without reliance upon the Paying Agent, either Co-Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any instrument or document
furnished pursuant thereto; (d) appoints and authorizes the Paying Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any instrument or document furnished pursuant
thereto as are delegated to the Paying Agent by the terms thereof, together with
such powers as are incidental thereto; and (e) agrees that it will be bound by
the provisions of the Credit Agreement and will perform in accordance with its
terms all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender including its obligation pursuant to
Section 2.15(e) of the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer or representative on the date first
above written.

 

[INSERT NAME OF LENDER] By  

 

Name:   Title:  

 

D-2



--------------------------------------------------------------------------------

Accepted this    day of                     ,             .

 

GENWORTH FINANCIAL, INC. By  

 

Name:   Title:  

Consented to this      day of                     ,             .

 

 

JPMORGAN CHASE BANK, N.A., as Paying Agent By  

 

Name:   Title:  

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSUMPTION AGREEMENT

[Date]

Genworth Financial, Inc.

6620 West Broad Street

Richmond, Virginia 23230

Attention: Chief Financial Officer

JPMorgan Chase Bank, N.A.,

as Paying Agent

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Shaji Eso

Ladies and Gentlemen:

Reference is made to the Amended and Restated Five-Year Credit Agreement, dated
as of August 13, 2007 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Genworth Financial, Inc., a Delaware
corporation (the “Borrower”), the Lenders (as defined in the Credit Agreement),
Bank of America, N.A. and JPMorgan Chase Bank, N.A., as co-administrative agents
for the Lenders (in such capacity, the “Co-Administrative Agents) and JPMorgan
Chase Bank, N.A., as paying agent (in such capacity, the “Paying Agent”). Terms
defined in the Credit Agreement are used herein with the same meaning.

The undersigned proposes to become an Assuming Lender pursuant to
Section 2.20(c) of the Credit Agreement and, in that connection, hereby agrees
that it shall become a Lender for purposes of the Credit Agreement on [insert
applicable Extension Date] and that its Commitment shall as of such date be
$                    .

The undersigned (the “Assuming Lender”) (i) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
referred to in clause (f) of Article III thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assumption Agreement; (ii) agrees that it will,
independently and without reliance upon the Agents, the Applicable Issuing
Parties or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Paying Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement as are delegated to the Paying
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender; (v) confirms that it is an Eligible
Assignee; [and (vi) attaches any U.S. Internal Revenue Service forms required
under Section 2.15 of the Credit Agreement].

The effective date for this Assumption Agreement shall be [insert applicable
Extension Date]. Upon delivery of this Assumption Agreement to the Borrower and
the Paying Agent and acceptance and recording of this Assumption Agreement by
the



--------------------------------------------------------------------------------

Paying Agent, as of such date, the Assuming Lender shall be a party to the
Credit Agreement and have the rights and obligations of a Lender thereunder. As
of such date, the Paying Agent shall make all payments under the Credit
Agreement in respect of the interest assumed hereby (including, without
limitation, all payments of principal, interest and facility fees) to the
Assuming Lender.

This Assumption Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Assumption Agreement by telecopier or by email with PDF attachment shall be
effective as delivery of a manually executed counterpart of this Assumption
Agreement.

This Assumption Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Very truly yours,

[NAME OF ASSUMING LENDER]

By

 

 

Name:

 

Title:

 

Lending Office

(and address for notices):

[Address]

 

Above Acknowledged and Agreed to:

GENWORTH FINANCIAL, INC.

By

 

 

Name:

 

Title:

 

By

 

 

Name:

 

Title:

 

 

E-2



--------------------------------------------------------------------------------

Accepted this      day of             ,

 

JPMORGAN CHASE BANK, N.A.,

    as Paying Agent

By

 

 

Name:

 

Title:

 

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INCREASED FACILITY ACTIVATION NOTICE

 

To: JPMORGAN CHASE BANK, N.A., as Paying Agent under the Credit Agreement
referred to below

Reference is hereby made to the Amended and Restated Five-Year Credit Agreement,
dated as of August 13, 2007 (as amended and in effect on the date hereof, the
“Credit Agreement”; terms defined therein being used herein as therein defined
unless otherwise defined), among Genworth Financial, Inc., the Lenders parties
hereto, the Co-Administrative Agents named therein and the Paying Agent.

This notice is an Increased Facility Activation Notice referred to in
Section 2.02(f)(i) of the Credit Agreement, and the Borrower and each of the
Lenders party hereto hereby notify you that:

1. Each Lender party hereto agrees to increase the amount of its Commitment to
the amount set forth opposite such Lender’s name on the signature pages hereof
under the caption “Increased Facility Amount”.

2. The Increased Facility Closing Date is                     .

 

      GENWORTH FINANCIAL, INC.       By:  

 

      Name:         Title:   Increased Facility Amount     [INSERT NAME OF
LENDER] $             By:  

 

      Name:         Title:  

CONSENTED TO:

     

JPMORGAN CHASE BANK, N.A.,

    as Paying Agent

     

By:

 

 

     

Name:

       

Title:

       

 



--------------------------------------------------------------------------------

EXHIBIT G

[GENWORTH FINANCIAL LETTERHEAD]

FORM OF GENWORTH FINANCIAL,

INC. CERTIFICATE OF [CHIEF

FINANCIAL OFFICER][TREASURER]

Pursuant to Section 5.01 (c) of the Five-Year Credit Agreement, dated as of
August 13, 2007 (the “Agreement”) among Genworth Financial, Inc. (the
“Company”), the Lenders party thereto, and Bank of America, N.A. and JPMorgan
Chase Bank, N.A., as co-administrative agents, and JPMorgan Chase Bank, N.A., as
paying agent, the Company certifies that:

 

  1. Attached hereto as Exhibit A is evidence that, in accordance with
Section 6.01 of the Agreement, the Company’s Consolidated Net Worth is equal to
or greater than the sum of (i) $6,900,000,000 plus (ii) 40% of Consolidated Net
Income for each completed fiscal year of the Company ending after the
December 31, 2004.

 

  2. No Default or Event of Default exists.

All capitalized terms used, but not defined, herein shall have the meanings
ascribed thereto in the Agreement.

IN WITNESS WHEREOF, the Company has caused this certificate to be executed on
this [    ] day of [            ,             ].

 

GENWORTH FINANCIAL, INC.

By:

 

 

Name:

 

Title:

 

 



--------------------------------------------------------------------------------

Exhibit A

Pursuant to Section 6.01 of the Agreement, below is evidence that the Company’s
Consolidated Net Worth exceeds the following;

$6,900,000,000 plus 40% of Consolidated Net Income for each completed fiscal
year of the Borrower ending on or after December 31, 2004 and on or prior to the
end of such fiscal quarter, or

$6,900,000,000 plus 40% of $[                    ] (Consolidated Net Income for
the year ended December 31, 2004) plus 40% of $[                    ]
(Consolidated Net Income for the year ended December 31, 2005) plus 40% of
$[                    ] (Consolidated Net Income for the year ended December 31,
2006) [add additional fiscal years as they become applicable] equals
$[                    ].

Consolidated Net Worth equals $[                    ].

Source of Consolidated Net Income ($[                    ]) is “Net Earnings”
from page [    ] of the Company’s Form 10K filed on [                    
        ,             ] with the Securities and Exchange Commission.

Source of Consolidated Net Worth ($[                    ]) is “Total
stockholders’ interest” from page [    ] of the Company’s Form [            ]
filed on [                             ,             ] with the Securities and
Exchange Commission.

 

G-2